                   Case 20-50850-JTD        Doc 1     Filed 10/12/20      Page 1 of 62




                           UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
MALLINCKRODT PLC, et al.,1                                   : Case No. 20-12522
                                                             :
                    Debtors.                                 : (Joint Administration Requested)
                                                             :
                                                             :
                                                             :
------------------------------------------------------------ x
                                                             :
MALLINCKRODT PLC, et al.,                                    : Adv. Pro. No. ___________
                                                             :
                   Plaintiffs,                               :
                                                             :
v.
                                                             :
State of Connecticut; State of Alabama; State of :
Alaska; State of Arizona; Arkansas; State of                 :
Colorado; State of Delaware; District of                     :
Columbia; State of Florida; State of Georgia;                :
Guam; State of Hawaii; State of Idaho; State of :
Illinois; State of Indiana; State of Iowa; State of :
Kansas; Commonwealth of Kentucky; State of                   :
Louisiana; State of Maine; State of Maryland;                :
Commonwealth of Massachusetts; State of                      :
Michigan; State of Minnesota; State of                       :
Mississippi; State of Missouri; State of Montana; :
State of Nebraska; State of Nevada; New                      :
Hampshire; State of New Jersey; State of New                 :
York; State of North Carolina; State of North                :
Dakota; Commonwealth of Norther Mariana                      :
Island; State of Ohio; State of Oklahoma; State of :
Oregon; Commonwealth of Pennsylvania;                        :
Commonwealth of Puerto Rico; State of Rhode :
Island; State of South Carolina; State of                    :
Tennessee; State of Utah; State of Vermont;                  :
Commonwealth of Virginia; State of Washington; :
State of West Virginia; State of Wisconsin; U.S. :

1
 A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the
Debtors’ claims and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The
Debtors’ mailing address is 675 McDonnell Blvd., Hazelwood, Missouri 63042.


RLF1 24127357v.1
                   Case 20-50850-JTD      Doc 1       Filed 10/12/20   Page 2 of 62




Virgin Islands; City of Marietta; City of Rockford;:
City of Chicago; City of Huntington; Cabell         :
County Commission; County Commission of             :
McDowell County; Kanawha County                     :
Commission; Wayne County Commission;                :
Fayette County Commission; Boone County             :
Commission; Logan County Commission; Barry :
Staubus, In His Official Capacity as The District :
Attorney General for The Second Judicial District :
And On Behalf of All Political Subdivisions         :
Therein, Including Sullivan County, City Of         :
Bluff, City Of Bristol, City Of Kingsport; State Of :
Tennessee ex rel. Barry Staubus; Tony Clark In :
His Official Capacity as The District Attorney      :
General For The First Judicial District And On      :
Behalf Of All Political Subdivisions Therein,       :
Including Carter County, City Of Elizabethton, :
City Of Watauga, Johnson County, City Of            :
Mountain City, Unicoi County, Town of Unicoi, :
Town of Erwin, Washington County, City Of           :
Johnson City, Town Of Jonesborough; State Of :
Tennessee ex rel. Tony Clark; Dan Armstrong, In :
His Official Capacity As The District Attorney      :
General For The Third Judicial District And On :
Behalf Of All Politic Al Subdivisions Therein,      :
Including Greene County, City Of Tusculum,          :
Town of Baileyton, Town Of Greenville, Town Of:
Mosheim, Hamblen County, City Of Morristown, :
Hancock County, Town Of Sneedville; Hawkins :
County; City Of Church Hill; Town Of Bulls Gap; :
Town Of Mount Carmel, Town Of Rogersville, :
Town Of Surgoinsville; State Of Tennessee ex rel. :
Dan Armstrong; Baby Doe, By And Through His :
Guardian Ad Litem; Clermont County Board of :
Commissioners; Belmont County Board of              :
County Commissioners; Vinton County Board of :
County Commissioners; Brown County Board of :
County Commissioners; Jackson County Board of :
County Commissioners; Multnomah County;             :
Scioto County Board of Commissioners; Pike          :
County Board of Commissioners; Ross County :
Board of County Commissioners; City of              :
Birmingham; City of Cincinnati; City of             :
Portsmouth; People of the State of Illinois; People :
of Alexander County; Alexander County;              :
Louisville/ Jefferson County Metro Government; :

                                                  2
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1       Filed 10/12/20   Page 3 of 62




Gallia County Board of Commissioners;              :
Lawrence County Board of County                    :
Commissioners; Hocking County Board of             :
County Commissioners; State of New Mexico;         :
Boone County; Carlisle County; Anderson            :
County; Franklin County; Boyle County; Fleming :
County; Garrard County; Bell County; Harlan        :
County; Lincoln County; Madison County; Knox :
County; Leslie County; Union County; Spencer :
County; Whitley County; Nicholas County;           :
Shelby County; Henry County; Pendleton County; :
City of Tacoma; Douglas Anderson, Sheriff of       :
Avoyelles Parish; William Hilton, Sheriff of       :
Rapides Parish; Mark Garber, Sheriff of Lafayette :
Parish; Ivy Woods, Sheriff of Jefferson Davis      :
Parish; The Fiscal Court of Campbell County;       :
Cumberland County; Clay County; Christian          :
County; Marshall County; Oldham County; Boyd :
County; Greenup County; Pulaski County; Perry :
County; Jared Effler, In His Official Capacity as :
the District Attorney General for the Eighth       :
Judicial District And On Behalf of All Political :
Subdivisions Therein, Including Campbell           :
County, City Of Jellico, City Of Lafollette, Town :
Of Caryville, Town Of Jacksboro, County Of         :
Clairborne, City Of Harrogate, Town Of             :
Cumberland Gap, Town Of New Tazewell, Town :
Of Tazewell, Fentress County, City Of Allardt, :
City Of Jamestown, Scott County, Town Of           :
Huntsville, Town Of Oneida, Town Of Winfield, :
Union County, City Of Luttrell, City Of            :
Maynardville, City Of Plainview; Charme Allen, :
In Her Official Capacity as the District Attorney :
General for the Sixth Judicial District And On     :
Behalf of All Political Subdivisions Therein,      :
Including, Knox County, City Of Knoxville; Da :
Ve Clark, In His Official Capacity as the District :
Attorney General for the Seventh Judicial District :
And On Behalf of All Political Subdivisions        :
Therein, Including Anderson County, City Of        :
Clinton, City Of Norris, City Of Oak Ridge, City :
of Rocky Top; Russell Johnson, In His Official :
Capacity As The District Attorney General for the :
Ninth Judicial District And On Behalf Of All       :
Political Subdivisions Therein, Including Loudon :
County, City Of Greenback, City Of Lenoir City, :

                                                 3
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1       Filed 10/12/20   Page 4 of 62




City Of Philadelpida, Town Of Farragut, Town Of :
Loudon, Morgan County, City Of Harriman, City :
Of Sunbright, City Of Wartburg, Town Of           :
Oakdale, Town of Oliver Springs, Meigs County, :
Town Of Decatur, Roane County, City Of            :
Kingston, City Of Rockwood; Stephen Crump in :
His Official Capacity as the District Attorney    :
General for the Tenth Judicial District And On    :
Behalf of All Political Subdivisions Therein,     :
Including Bradley County, City Of Cleveland,      :
City Of Charleston, Monroe County, City Of        :
Madisonville, City Of Sweetwater, Town Of         :
Tellico Plains, Town Of Vonore, Mcminn County, :
City Of Athens, City Of Etowah, City Of Niota, :
City Of Sweetwater, Town Of Calhoun, Town Of :
Englewood, Polk County, City Of Copperhill,       :
City Of Ducktown, Town Of Benton; Jimmy           :
Dunn in His Official Capacity as the District     :
Attorney General for the Fourth Judicial District :
And On Behalf of All Political Subdivisions       :
Therein, Including Cocke County, City Of          :
Newport, Town Of Parrottsville, Grainger County, :
City Of Bean Station, Town Of Blaine, Town Of :
Rutledge, Jefferson County, City Of Baneberry, :
City Of Jefferson City, Town Of Dandridge,        :
Town of New Market, Town Of Widte Pine,           :
Sevier County, City Of Gatlinburg, City of Pigeon :
Forge, City Of Sevierville, Town of Pittman       :
Center; Mike Taylor in His Official Capacity as :
the District Attorney General for the Twelfth     :
Judicial District And On Behalf of All Political :
Subdivisions Therein, Including Bledsoe County, :
City Of Pikeville, Franklin County, City Of Cow :
an, City Of Decherd, City Of Tullahoma, City Of :
Winchester, Town of Estill Springs, Town Of       :
Huntland, Grundy County, City Of Coalmont,        :
City Of Gruetli-Laager, Town Of Altamont, Town :
Of Beersheba Springs, Town Of Monteagle, Town :
Of Palmer, Town Of Tracy City, Marion County, :
City of New Hope, City Of South Pittsburg, City :
Of Widtwell, Town Of Jasper, Town Of Kll\Iball, :
Town Of Orme, Town Of Powells Crossroads,         :
Rhea County, City Of Dayton, Town Of              :
Graysville, Town of Spring City, Sequatcide       :
County, City Of Dunlap; Baby Doe #1; Baby Doe :
#2; Henderson County; Laurel County; Kenton :

                                                4
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1       Filed 10/12/20   Page 5 of 62




County; City of Newark; Tony Mancuso, Sheriff :
of Calcasieu Parish; Randy Seal, Sheriff of        :
Washington Parish; Jay Russell, Sheriff of         :
Ouachita Parish; Ronald Richardson, Sheriff of :
Sabine Parish; John Craft, Sheriff of Vernon       :
Parish; Guernsey County Board of County            :
Commissioners; Wayne County and Oakland            :
County; Adams County Board of County               :
Commissioners; Licking County Board of County :
Commissioners; City of Gadsden; Etowah             :
County; Sheriff of Etowah County; People of the :
State of Illinois; People of Bond County; Bond     :
County; People of the State of Illinois; People of :
Gallatin County; Gallatin County; People of the :
State of Illinois; People of Hardin County; Hardin :
County; People of the State of Illinois; People of :
Wabash County; Wabash County; People of the :
State of Illinois; People of Washington County; :
Washington County; People of the State of          :
Illinois; People of Hamilton County; Hamilton      :
County; County of Cuyahoga, State of Ohio Ex. :
Rel., Prosecuting Attorney of Cuyahoga County, :
Michael C. O’Malley; Jessamine County;             :
Washington County; Adams County; Rusk              :
County; Green County; Marathon County; Sauk :
County; Columbia County; Iowa County;              :
Shawano County; Door County; Oconto County; :
Fond Du Lac County; Jackson County; Douglas :
County; Jefferson County; Pierce County;           :
Washburn County; Rock County; Langlade             :
County; Eau Claire County; Waupaca County;         :
Florence County; Lincoln County; Price County; :
Grant County; Wood County; Oneida County;          :
Sheboygan County; City of Fort Payne; Luzerne :
County; Lexington-Fayette Urban County;            :
Tallapoosa County; Columbia County; People of :
the State of Illinois; People of Christian County; :
Christian County; Buncombe County; City of         :
Indianapolis; Marion County; City of Hammond; :
Fairfield County Board of County                   :
Commissioners; People of the State of Illinois;    :
People of Pulaski County; Pulaski County;          :
County of Harrison; Berkeley County Council;       :
Jefferson County Commission; Douglas Hebert, :
III, Sheriff of Allen Parish; Township of          :
Irvington; City of Elyria; Ashland County;         :

                                                 5
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1       Filed 10/12/20   Page 6 of 62




Bayfield County; Buffalo County; Burnett           :
County; Calumet County; Chippewa County;           :
Clark County; Dodge County; Dunn County;           :
Forest County; Kenosha County; Manitowoc           :
County; Marinette County; Marquette County;        :
Monroe County; Sawyer County; St. Croix            :
County; Trempealeau County; Vernon County; :
Waushara County; City of Lafayette; Buchanan :
County; Mower County; Ramsey County;               :
Washington County; Yadkin County; Hopkins          :
County; The Fiscal Court of Bullitt County, on     :
behalf of Bullitt County; Allen County; The Fiscal :
Court of Rowan County, on behalf of Rowan          :
County; The Fiscal Court of Clark County, on       :
behalf of Clark County; The Fiscal Court of Scott :
County, on behalf of Scott County; The Fiscal      :
Court of Woodford County, on behalf of             :
Woodford County; Clark County; Ashland County:
Board of Commissioners; Ottawa County Board :
of Commissioners; Darke County Board of            :
County Commissioners; People of the State of       :
Illinois; People of White County; White County; :
People of the State of Illinois; People of Jasper  :
County; Jasper County; People of the State of      :
Illinois; People of Edwards County; Edwards        :
County; People of the State of Illinois; People of :
Shelby County; Shelby County; Rockingham           :
County; City of New Castle; City of Greenville; :
Town of Greenfield; County of Harris; Lawrence :
County; Jefferson Davis County; Houston County;:
City of Opp; New Hanover County; Marion            :
County; Logan County Board of County               :
Commissioners; Edrick Soileau, Sheriff of          :
Evangeline Parish; Town of Sheridan; Coshocton :
County Board of County Commissioners;              :
Municipality of Guayanilla; Smith County;          :
County of Genesee; City of Detroit; County of      :
Saginaw; County of Macomb; City of Lansing; :
County of Grand Traverse; County of Chippewa; :
County of Delta; City of Escanaba; The Leech       :
Lake Band of Ojibwe; Sunflower County;             :
Claiborne County; Municipality of Loiza; City of :
Nashua; Humphreys County; County of Summit; :
Summit County Public Health; City of Akron;        :
State of Ohio Ex. Rel., Prosecuting Attorney for :
Summit County; Sherri Bevan Walsh and The          :

                                                 6
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1       Filed 10/12/20   Page 7 of 62




Director of Law for the City of Akron, Eve        :
Belfance; Washington County; Sedgwick County :
Board of Commissioners; Township of               :
Bloomfield; Morrow County Board of County         :
Commissioners; Champaign County Board of          :
County Commissioners; City of Delray Beach;       :
Metropolitan Government of Nashville and          :
Davidson County; City Of Mobile; Municipality :
Of Sabana Grande; Municipality Of Cayey;          :
People of Northampton County; Northampton         :
County; Surry County; Bossier Parish;             :
Williamson County; Greene County; Johnson         :
County; Campbell County; Haywood County;          :
Onslow County; City of Jacksonville; Eastern      :
Band Of Cherokee Indians; Board of                :
Commissioners of the County of Allen; Brown       :
County; Crawford County; Iron County; Juneau :
County; Kewaunee County; Outagamie County; :
Ozaukee County; Pepin County; Portage County; :
Racine County; Richland County; Winnebago         :
County; Polk County; Adair County; Adams          :
County; Audubon County; Benton County;            :
Bremer County; Buchanan County; Buena Vista :
County; Calhoun County; Carroll County; Cedar :
County; Clay County; Clayton County; Clinton :
County; Dallas County; Delaware County; Fayette :
County; Hamilton County; Hardin County;           :
Humboldt County; Johnson County; Lee County; :
Mahaska County; Marion County; Mitchell           :
County; Monroe County; Montgomery County; :
O’Brien County; Plymouth County;                  :
Pottawattamie County; Sac County; Scott County; :
Shelby County; Sioux County; Taylor County;       :
Winneshiek County; King County; City of           :
Greenwood; City of Noblesville; Vigo County; :
City of Kokomo; Jennings County; City of          :
Woburn; City of Methuen; Flandreau Santee         :
Sioux Tribe; Rosebud Sioux Tribe; Sisseton-       :
Wahpeton Oyate; County of Marquette; County of :
Crawford; County of Roscommon; County of          :
Leelanau; County of Mason; County of Manistee; :
Jerry L. Philley, Sheriff of West Carroll Parish; :
County of Anoka; Amite County; Tippah County; :
Benton County; Union County; Cecil County;        :
Bryant C. Dunaway, In His Official Capacity As :
The District Attorney General For The Thirteenth :

                                                7
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1       Filed 10/12/20   Page 8 of 62




Judicial District, TN And On Behalf Of All         :
Political Subdivisions Therein, Including Clay     :
County, City Of Celine, Cumberland County, City :
Of Crab Orchard, City Of Crossville, Town Of       :
Pleasant Hill, Dekalb County, Town Of              :
Alexandria, Town Of Dowelltown, Town Of            :
Liberty, City Of Smithville, Overton County,       :
Town Of Livingston, Pickett County, Town Of :
Byrdstown, Putnam County, City Of Algood,          :
Town Of Baxter, City Of Cookeville, Town Of :
Monterey, White County, Town Of Doyle, City :
Of Sparta; Jennings H. Jones, In His Official      :
Capacity As The District Attorney General For :
The Sixteenth Judicial District, TN And On         :
Behalf Of All Political Subdivisions Therein,      :
Including Cannon County, Town Of Auburntown, :
Town Of Woodbury, Rutherford County, City Of :
Eagleville, City Of La Vergne, City Of             :
Murfreesboro, Town Of Smyrna; Robert J. Carter, :
In His Official Capacity As The District Attorney :
General For The Seventeenth Judicial District, TN :
and On Behalf Of All Political Subdivisions        :
Therein, Including Bedford County, Town Of Bell :
Buckle, Town Of Normandy, City Of Shelbyville, :
Town Of Wartrace, Lincoln County, City Of          :
Ardmore, City Of Fayetteville, Town Of             :
Petersburg, Marshall County, Town Of Chapel        :
Hill, Town Of Cornersville, City Of Lewisburg, :
Moore County, City Of Lynchburg; Brent A.          :
Cooper, In His Official Capacity As The District :
Attorney General For The Twenty-Second             :
Judicial District, TN And On Behalf Of All         :
Political Subdivisions Therein, Including Giles    :
County, City Of Elkton, Town Of Lynnville, City :
Of Minor Hill, City Of Pulaski, Lawrence County, :
Town Of Ethridge, City Of Iron City, City Of       :
Lawrenceburg, City Of Loretto, City Of St.         :
Joseph, Maury County, City Of Columbia, City :
Of Mount Pleasant, City Of Spring Hill, Wayne :
County, City Of Clifton, City Of Collinwood, City :
Of Waynesboro; Lisa S. Zavogiannis, In Her         :
Official Capacity As The District Attorney         :
General For The Thirty-First Judicial District, TN :
And On Behalf Of All Political Subdivisions        :
Therein, Including Van Buren County, Town Of :
Spencer, Warren County, Town Of Centertown, :

                                                 8
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1       Filed 10/12/20   Page 9 of 62




City Of McMinnville, Town Of Morrison, Town :
Of Viola; Baby Doe, By And Through His             :
Mother; Catawba County; Baldwin County;            :
Muskingum County Board of County                   :
Commissioners; City of Alexandria; City of         :
Elwood; Madison County; People of the State of :
Illinois; People of Coles County; Coles County; :
County Commission of Mingo County; Forrest         :
County; Hancock County; Lake County; City of :
Connersville; Fayette County; County of Monroe; :
City of Revere; City of Baton Rouge (Parish of :
East Baton Rouge); County of Onondaga; Prince :
George’s County; Town of Butler; County            :
Commission of Clay County; Marshall County; :
County of Webb; Skagit County; City of Mount :
Vernon; City of Sedro-Woolley; City of             :
Burlington; La Conner School District; Mount       :
Vernon School District; Howard County; City of :
Trussville; Gaston County; Candler County;         :
Coyote Valley Band of Pomo Indians; Franklin :
County Board Of County Commissioners; City of :
Lebanon; Talladega County, City of Talladega; :
Burke County; Calhoun County; Mayor Farris         :
Burton, on Behalf of the Town of West Hamlin; :
Mayor David Adkins, on behalf of the Town of :
Hamlin; Mobile County; Washington County;          :
Tuscaloosa County; City of Selma; Marengo          :
County; City of Demopolis; Wilcox County;          :
Sumter County; City of Enterprise; Stokes          :
County; Phenix City; Coffee County; Greene         :
County; Morgan County; City of Decatur; City of :
Moulton; Cherokee County; City of Ozark;           :
Lowndes County; City of Union Springs; Arizona :
Municipal Risk Retention Pool; Pierce County; :
City of Marion; Wayne County Board Of County :
Commissioners; Brunswick County; Pitt County; :
Crockett County; Lamar County; City of Vernon; :
Hal Allred, in his capacity as Sheriff of Lamar    :
County; Fayette County; City of Fayette; Town of :
Berry; Rodney Ingle, in his capacity as Sheriff of :
Fayette County; Montgomery County; Unified         :
Government of Athens-Clarke County; Oconee :
County; Mecklenburg County; City of                :
Bloomington; Monroe County; Cullman County; :
Sandusky County Board Of Commissioners;            :
Standing Rock Sioux Tribe; Lawrence County; :

                                                 9
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1    Filed 10/12/20   Page 10 of 62




Augusta; Guidiville Rancheria of California; Big :
Valley Band of Pomo Indians of the Big Valley :
Rancheria; Crisp County; Jeff Davis County;        :
Bullock County; Wilkes County; Pickett County; :
Clay County; Barbour County; Indiana County; :
Camden County; Clarke County; Redwood Valley :
or Little River Band of Pomo Indians of the        :
Redwood Valley Rancheria; Scotts Valley Band :
of Pomo Indians; Hopland Band of Pomo Indians; :
Sumter County; Perry County Board of County :
Commissioners; County Commission of Putnam :
County; Rutherford County; Rutherford County; :
Sumner County; Delaware County Board of            :
County Commissioners; Marlin N. Gusman,            :
Sheriff Orleans Parish; Hamilton County Board of :
County Commissioners; Oglethorpe County; City :
of Rome; Floyd County; Chattooga County;           :
Whitfield County; City of Cartersville; Randolph :
County; Person County; Beaufort County; Scott :
County; Big Sandy Rancheria of Western Mono :
Indians; Robinson Rancheria; Round Valley          :
Indian Tribes and Round Valley Indian Health       :
Center, Inc.; Consolidated Tribal Health Project, :
Inc.; Wydette Williams, Sheriff of East Carroll    :
Parish; Port Gamble S’Klallam Tribe; Suquamish :
Tribe; Jamestown S’Klallam Tribe; City of          :
Cleveland; State of Ohio Ex. Rel., the Director of :
Law of the City of Cleveland, Barbara A.           :
Langhenry; Caldwell County; City of Brunswick; :
Chatham County; City of Philadelphia; LaPorte :
County; Cleveland County; Barron County; La        :
Crosse County; Lafayette County; Menominee         :
County; Clarke County; Black Hawk County; Des :
Moines County; Harrison County; Howard             :
County; Jasper County; Lyon County; Mills          :
County; Tama County; Union County; Worth           :
County; Hawkins County; Madison County; Cook :
County; Irwin County; Walton County; Township :
of Teaneck; Hall County; City of Richmond Hill; :
City of West Lafayette; City of Rockford; County :
of Alger; Halifax County; Orange County; County :
of Gratiot; County of Shiawassee; County of        :
Baraga; County of Luce; County of Antrim;          :
County of Benzie; County of Lake; County of        :
Sanilac; Yurok Tribe; Broward County; Ponca        :
Tribe of Indians of Oklahoma; County of Alcona; :

                                                10
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 11 of 62




County of Arenac; County of Iosco; County of     :
Otsego; City of Pensacola; County of Osceola;    :
County of Dickinson; County of Montmorency; :
County of Lenawee; County of Ogemaw; People :
of the State of Illinois; People of Winnebago    :
County; County of Winnebago; County of           :
Wexford; County of Oceana; County of Hillsdale; :
City of Iron Mountain; Limestone County; City of :
Anniston; Athens County Board of                 :
Commissioners; Milwaukee County; County of :
Isabella; County of Oneida; City of Alexandria; :
Dickenson County; Sid J. Gautreaux, III, Sheriff :
of East Baton Rouge Parish; Menominee Indian :
Tribe of Wisconsin; Williams County Board of :
County Commissioners; Geauga County Board of :
County Commissioners; Jefferson County; Mark :
Pettway, in his capacity as Sheriff of Jefferson :
County; City of Pleasant Grove; City of          :
Hueytown; City of Mountain Brook; Jefferson      :
County Board of Health; City of Evergreen; Town :
of Yellow Bluff; City of Pittsfield; City of     :
Easthampton; Columbiana County Board of          :
County Commissioners; Huron County Board Of :
County Commissioners; Erie County Board Of       :
County Commissioners; Seneca County Board of :
County Commissioners; Crawford County Board :
Of County Commissioners; State of Arkansas, ex :
rel. Scott Ellington (Second Judicial Circuit    :
Prosecuting Attorney), et. al; City of           :
Northampton; Decatur County; Banks County;       :
Calhoun County; City of Panama City; Lac Courte:
Oreilles Band of Lake Superior Chippewa          :
Indians; Oglala Lakota Sioux Tribe; City of      :
Martinsville; City of Georgiana; Town of         :
McKenzie; City of Pooler; Chambers County;       :
Butler County; City of Abbeville; Harrison       :
County Board of Commissioners; Madison           :
County; Henderson County; Twiggs County;         :
Bulloch County; Carter County; Elliott County; :
Bracken County; Martin County; Wayne County; :
City of Bainbridge; Elbert County; City of South :
Bend; City of Grand Rapids; Hospital Authority :
of Bainbridge; Decatur County; Commonwealth :
of Pennsylvania by James B. Martin (District     :
Attorney of Lehigh County); People of Lehigh     :
County; Lehigh County; City of Warwick; Town :

                                               11
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 12 of 62




of North Providence; Town of Johnston; City of :
Pawtucket; City of East Providence; Town of       :
Cumberland; City of Central Falls; Town of        :
Charlestown; Town of Barrington; Town of          :
Bristol; Town of Burrillville; Town of Coventry; :
City of Cranston; Town of Foster; Town of         :
Glocester; Town of Hopkinton; Town of             :
Jamestown; Town of Narragansett; City of          :
Newport; Town of North Kingstown; Douglas         :
County; Morrison County; Shelby County; Bibb :
County; Walthall County; Itawamba County;         :
Marshall County; City of Charleston; Tallahatchie :
County; Montgomery County; Thurston County; :
Board of County Commissioners of Osage            :
County; Town of Richmond; Town of Smithfield; :
Town of South Kingstown; Town of West             :
Greenwich; Town of West Warwick; Town of          :
Westerly; City of Greensboro; Hale County;        :
Unified Government of Macon-Bibb County;          :
County of Clackamas; County of Lane; County of :
Washington; County of Clatsop; County of          :
Columbia; County of Jackson; County of            :
Josephine; County of Yamhill; Fentress County; :
Clark County; City of Midfield; Blount County; :
Cow Creek Band of Umpqua Tribe of Indians;        :
Nisqually Indian Tribe; City of Malden; Morgan :
County Commission; City of Gainesville;           :
Pocahontas County Commission; Jackson County; :
Town of Chandler; Lac Du Flambeau Band of         :
Lake Superior Chippewa Indians; St. Tammany :
Parish Coroner’s Office; Dr. Charles Preston, in :
his official capacity as the Coroner of St.       :
Tammany Parish; Northern Arapaho Tribe;           :
Montgomery County; County of Hudson; City of :
Lexington; Town of Salisbury; City of Lima; Bay :
County; Holmes County; City of Guin; City of      :
Hamilton; Habersham County; City of Tifton;       :
Pratt County Board of Commissioners; Cherokee :
County Board of Commissioners of; City of         :
Everett; Town of Brewster; Wyoming County;        :
City of Portland; Palm Beach County; Town of :
Billerica; St. Joseph County; Vanderburgh         :
County; City of Milledgeville; City of            :
Montgomery; Levy County; Catoosa County;          :
Allen County Board of County Commissioners; :
City of Keene; Lincoln County; McDuffie

                                               12
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1    Filed 10/12/20   Page 13 of 62




County; City of Sarasota; Washington County;        :
County of Hidalgo; County of Waller; County of :
Cameron; County of Liberty; County of Burleson; :
County of Harrison; City of Phoenix; Red Cliff :
Band of Lake Superior Chippewa Indians; Jones :
County; Warren County; City of North Royalton; :
City of Huron; City of Lowell; Town of East         :
Greenwich; City of Miami; Martin County; City :
of New London; City of Macedonia; City of East :
Cleveland; Cleburne County; Henry County; City :
of Weaver; Mayor and Aldermen of the City of :
Savannah; City of Hattiesburg; Warren County; :
McDowell County; Watauga County; Village of :
Newburgh Heights; Village of Brooklyn Heights; :
Overton County; Butts County; Dougherty             :
County; People of the State of Illinois; People of :
Effingham County; County of Effingham;              :
Confederated Tribes of the Umatilla Indian          :
Reservation; City of Tuskegee; City of              :
Tuscaloosa; City of Wilkes-Barre; Miami-Dade :
County; Jasper County; Ben Hill County; Board :
of County Commissioners of Ottawa County;           :
Board of County Commissioners of Delaware           :
County; City of Concord; City of Dover; Dale        :
County; Town of Wallingford; Columbus,              :
Georgia - consolidated government of Muscogee :
County; City of Columbus; Ponca Tribe of            :
Nebraska; County of Knox; Baltimore County;         :
City of Laconia; Carteret County; Greene County; :
Wayne County; Forsyth County; Richmond              :
County; Tulalip Tribes; City of Kent; Town of       :
Derry; City of Evansville; County of Kerr; People :
of the State of Illinois; People of Lawrence        :
County; County of Lawrence; People of the State :
of Illinois; People of Massac County; County of :
Massac; City of Sandy Springs; City of              :
Clarksville; City of Granite City; City of Los      :
Angeles; Spirit Lake Tribe; Turtle Mountain Band :
of Chippewa Indians; Monroe County Board of :
Commissioners; Marion County Board of County :
Commissioners; People of the State of Illinois;     :
People of Livingston County; County of              :
Livingston; People of the State of Illinois; People :
of Saline County; County of Saline; Squaxin         :
Island Indian Tribe; Bergen County; Fiscal Court :
of Bourbon County; Fiscal Court of Owen             :

                                                 13
RLF1 24127357v.1
                   Case 20-50850-JTD      Doc 1    Filed 10/12/20   Page 14 of 62




County; Hancock County; People of the State of :
Illinois; People of Marion County; County of         :
Marion; City of Princeton; City of Harrisburg;       :
City of Metropolis; People of the State of Illinois; :
People of Jefferson County; County of Jefferson; :
County of Mariposa; People of the State of           :
California; County of San Diego; People of the :
State of California; County of Tuolumne; People :
of the State of California; County of Glenn;         :
People of the State of California; County of         :
Sacramento; People of the State of California;       :
County of Lassen; People of the State of             :
California; County of Monterey; People of the        :
State of California; St. Clair County; County of :
Merced; People of the State of California; County :
of Sutter; People of the State of California;        :
County of Modoc; People of the State of              :
California; County of Placer; People of the State :
of California; County of Yuba; People of the State :
of California; County of Plumas; People of the       :
State of California; County of Trinity; People of :
the State of California; County of Shasta; People :
of the State of California; County of Contra Costa; :
People of the State of California; County of         :
Mendocino; People of the State of California;        :
County of Imperial; People of the State of           :
California; Winnebago Tribe of Nebraska; Santee :
Sioux Tribe of the Sioux Nation of the State of      :
Nebraska; Omaha Tribe of Nebraska; Clallam           :
County; County of Carbon; County of Calaveras; :
People of the State of California; County of Inyo; :
People of the State of California; County of         :
Fresno; People of the State of California; County :
of Madera; People of the State of California;        :
County of Mono; People of the State of               :
California; County of Butte; People of the State of :
California; County of Nevada; People of the State :
of California; County of El Dorado; People of the :
State of California; County of Siskiyou; People of :
the State of California; County of Marin; County :
of Del Norte; People of the State of California;     :
County of San Benito; People of the State of         :
California; City of Covington; City of Portland; :
County of Bexar; Taliaferro County; Washington :
County; City of Alma; Gwinnett County;               :
Allegany County; Crawford County Board of

                                                  14
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1    Filed 10/12/20   Page 15 of 62




Commissioners; County of Santa Cruz; Town of :
Brownstown; City of Seymour; City of               :
Hagerstown; City of Cumberland; City of            :
Frostburg; Craven County; Dare County; Shelby :
County Board of County Commissioners; Knox :
County Board of County Commissioners;              :
Auglaize County Board of County                    :
Commissioners; Van Wert County Board of            :
County Commissioners; Hancock County Board :
of County Commissioners; Dallas County; City of :
Holyoke; Town of Southbridge; Town of              :
Winchendon; Town of Watertown; Town of             :
Plymouth; County of Tehama; People of the State :
of California; City of Palm Bay; Tattnall County; :
Toombs County; Newton County; Jackson              :
County; State of Florida, Office of the Attorney :
General, Department of Legal Affairs; City of      :
Pittsburgh; County of Allegheny; City of           :
Woodbury; County of Macon; County of Peach; :
County of Schley; Monmouth County; Monroe :
County; Wilkinson County; Town of Acushnet; :
City of Amesbury; Town of Auburn; City of          :
Winston-Salem; City of Wilmington; City of         :
Prichard; City of Paducah; County of Ballard;      :
Town of Carver; Town of Charlton; City of          :
Chelsea; Town of East Bridgewater; Town of         :
Freetown; Town of Hanson; Town of Lakeville; :
Town of Douglas; Town of Dudley; Town of           :
Hopedale; Town of Leicester; City of Leominster; :
City of St. Petersburg; Town of North              :
Attleborough; Town of Nantucket; City of           :
Newburyport; City of North Adams; City of          :
Logansport; Worth County; Nez Perce Tribe;         :
County of Reno; Pinellas County; Town of           :
Northbridge; Town of Londonderry; St. Martin :
Parish; City of Fitzgerald; City of Franklin;      :
Escambia County; The People of the State of        :
Illinois; The People of Lee County; County of      :
Lee; Lincoln County; City of Fayetteville; Tyrrell :
County; Village of Melrose Park; Village of        :
Bellwood; Village of Berkeley; City of Berwyn; :
City of Chicago Heights; Village of Hillside; City :
of Northlake; Village of Oak Lawn; City of Pekin; :
Village of River Forest; Village of Tinley Park; :
County of El Paso; Lincoln County; Perry County;:
Prentiss County; Stone County; Polk County;        :

                                                15
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1    Filed 10/12/20   Page 16 of 62




Columbia County; City of Nauvoo; City of           :
Cordova; City of Carbon Hill; City of Sipsey; City :
of Parrish; City of Oakman; City of Winfield; City :
of Hartselle; Town of Double Springs; City of      :
Lincoln; Town of Munford; Green Lake County; :
Taylor County; Vilas County; Conejos County; :
Las Animas County; Chaffee County; Otero           :
County; Alamosa County; City of Alamosa;           :
Bucks County; County of McCracken; City of         :
Springfield; Board of Commissioners of the         :
County of Franklin; City of North Miami; Town :
of Norwell; Town of Palmer; Town of Pembroke; :
Town of Plainville; Town of Rockland; Town of :
Sandwich; Town of Spencer; Town of Sutton;         :
Town of Warren; Town of Truro; Town of West :
Springfield; Town of Winthrop; San Juan County; :
Seneca Nation of Indians; City of Atlanta; Jackson:
County; City of Bridgeport; City of Henagar; City :
of New Hope; City of Scottsboro; Town of           :
Geraldine; Town of Woodville; Chilton County; :
City of Miami Gardens; City of Mayfield Heights; :
City of Lyndhurst; City of Wickliffe; City of St. :
Marys; Cabarrus County; Iredell County; Town of :
Danvers; Town of Marshfield; Town of Somerset; :
Town of Tyngsborough; Town of Leverett; Town :
of Mashpee; Town of Bridgewater; Town of           :
Grafton; County of Mercer; Morgan County;          :
County of Napa; Berrien County; Pyramid Lake :
Paiute Tribe of the Pyramid Lake Reservation;      :
City of Lakewood; City of Wheat Ridge; Town of :
Norton; Town of Marblehead; Town of Agawam; :
Paiute-Shoshone Tribe of the Fallon Reservation :
and Colony; Walker River Paiute Tribe of the       :
Walker River Reservation; Reno-Sparks Indian :
Colony; Board of County Commissioners of the :
County of Santa Fe; City of Lynn; Town of          :
Milford; Montgomery County; Bourbon County; :
Town of Templeton; Town of West Tisbury; Cobb:
County; Hancock County; Lafayette County;          :
Worth County; Nodaway County; Atchison             :
County; City of Saint Joseph; Dooly County;        :
Charlton County; Brantley County; Troup County;:
Johnson County; Camden County; Town of             :
Middletown; Board of County Commissioners of :
Pawnee County; Board of County Commissioners :
of Garvin County; Board of County

                                                16
RLF1 24127357v.1
                   Case 20-50850-JTD      Doc 1    Filed 10/12/20   Page 17 of 62




Commissioners of McClain County; Vance               :
County; City of Henderson; Municipality of           :
Yabucoa; City of Monroe; Pueblo County; Dane :
County; Clinton County; Lowndes County; Pike :
County; County of Volusia; City of Pinellas Park; :
City of Lawrence; City of Peru; City of              :
Montpelier; Erie County; Hartford City;              :
Tippecanoe County; City of Minneapolis; Holmes :
County; Rowan County; Santa Rosa County;             :
Spokane County; County of Tulare; City of            :
Fishers; Town of Zionsville; County of Harvey; :
Adams County; Jefferson County; Columbus             :
County; Harford County; Caroline County;             :
Garrett County; Frederick County; Talbot County; :
City of Frederick; Mayor and Common Council of :
Westminster; City of Bowie; Mayor and Council :
of Rockville; Blackfeet Tribe of the Blackfeet       :
Indian Reservation; Cass County; County of           :
Sonoma; City of Coral Gables; Michael Tubbs, :
Sheriff of Morehouse Parish; County of Riverside; :
People of the State of California; Jeffrey F. Wiley, :
Sheriff of Ascension Parish; Town of                 :
Georgetown; Whatcom County; Town of                  :
Eastham; Town of Mattapoisett; Town of               :
Clarksburg; Pasco County; City of Bangor; Town :
of North Reading; Town of Seekonk; Town of           :
Sheffield; City of Providence; Neshoba County; :
City of Jersey City; Smyth County; Bland County; :
Carroll County; Grayson County; County of San :
Patricio; Town of Shirley; Town of Sudbury;          :
Town of West Boylston; Town of Westborough; :
Cochise County; Town of Westford; Town of            :
Williamsburg; Issaquena County; City of              :
Barberton; Village of Boston Heights; Boston         :
Township; Village of Clinton; Copley Township; :
Coventry Township; City of Cuyahoga Falls; City :
of Green; City of Fairlawn; Village of Lakemore; :
Village of Mogadore; City of Munroe Falls; City :
of New Franklin; City of Norton; Village of          :
Peninsula; Village of Richfield; Village of Silver :
Lake; Springfield Township; City of Stow; City of :
Tallmadge; Summit County Public Health; Valley :
Fire District; State of Ohio Ex Rel., Director of :
Law for the City of Barberton, Lisa Miller;          :
Director of Law for the City of Tallmadge, Megan :
Raber; Law Director for the City of Cuyahoga         :

                                                  17
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1    Filed 10/12/20   Page 18 of 62




Falls, Russ Balthis; Law Director for the City of :
Fairlawn, Bryan Nace; Law Director for the City :
of Green; Interim Law Director Bill Chris; Law :
Director for the City of Mogadore, Marshal M.       :
Pitchford; Law Director for the City of Munroe :
Falls, Tom Kostoff; Law Director for the City of :
New Franklin, Irving B. Sugerman; Law Director :
for the City of Norton, Justin Markey; Law          :
Director for the City of Stow, Amber Zibritosky; :
Village Solicitor for the Village of Boston         :
Heights, Marshal Pitchford; Solicitor for Boston :
Township, Ed Pullekins; Solicitor for the Village :
of Clinton, Marshal Pitchford; Law Director for :
Copley Township, Irving B. Sugerman; Law            :
Director for Coventry Township, Irving B.           :
Sugerman; Solicitor for the Village of Lakemore, :
Irving B. Sugerman; Solicitor for the Village of :
Peninsula, Brad Bryan; Law Solicitor for the        :
Village of Richfield, William Hanna; Solicitor the :
Village of Silver Lake, Bob Heydorn;                :
Administrator & Legal Counsel for Springfield :
Township, Warren Price; City of Bastrop; Town :
of Richwood; County of Nueces; Neuces County :
Hospital District; The Swinomish Tribe; Delaware :
County; City of Peabody; Village of Herkimer; :
City of Melrose; Town of Barnstable; Town of        :
Holliston; Town of Chelmsford; Town of              :
Swampscott; Town of Belchertown; Caswell            :
County; Polk County; Cannon County; Town of :
Ludlow; Town of South Hadley; Town of Ware; :
Scott County Board of Supervisors; Itasca           :
County; Laurens County; Russell County; Gulf :
County; Houston County; City of Mount Vernon; :
Franklin County; City of Lewiston;                  :
Commonwealth of Kentucky, ex rel. Andy              :
Beshear, Attorney General; Conecuh County; City :
of Shelbyville; City of Jeffersonville; City of New :
Albany; City of Greenwood; Henry County;            :
Board of Commissioners of Cowley County;            :
Pulaski County; Chitimacha Tribe of Louisiana; :
City of Olympia; Waukesha County; Humboldt :
County; County of San Bernardino; People of the :
State of California; Wythe County; City of          :
Harvey; Village of Broadview; Village of Chicago :
Ridge; Village of Dolton; Village of Hoffman        :
Estates; Village of Maywood; Village of

                                                 18
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1    Filed 10/12/20   Page 19 of 62




Merrionette Park; Village of North Riverside;       :
Village of Orland Park; City of Peoria; Village of :
Posen; Village of River Grove; Village of Stone :
Park; Orland Fire Protection District; City of      :
Troy; Lummi Tribe of the Lummi Reservation; :
Red Lake Band of Chippewa Indians; City of          :
Garfield Heights; Kitsap County; County of          :
Montcalm; County of Houghton; County of Cass; :
County of Tuscola; County of Alpena; City of        :
Covington; City of Meridian; County of Portage; :
City of Ravenna; City of Kent; City of Aurora;      :
State of Ohio ex rel. Prosecuting Attorney of       :
Portage County, Victor V. Vigluicci; Frank J.       :
Cimino, Law Director, City of Ravenna; Hope L. :
Jones, Law Director, City of Kent; Dean E.          :
Depiero, Law Director, City of Aurora;              :
Passamaquoddy Tribe-Indian Township; Jackson :
County; County of Eaton; Montgomery County :
Board of County Commissioners; State of Ohio ex :
rel. Mathias H. Heck, Jr., Prosecuting Attorney; :
Town of Sturbridge; County of Washtenaw;            :
County of Berrien; County of Iron; County of        :
Clinton; Webster Parish; Parish of St. John the     :
Baptist; City of North Olmsted; City of Euclid; :
City of Olmsted Falls; St. Tammany Parish           :
Government; Randy Smith, Sheriff of St.             :
Tammany Parish; Municipality of Rio Grande;         :
County of Ontonagon; County of Presque Isle;        :
County of St. Clair; County of Charlevoix;          :
Pasquotank County; Lenoir County; Cherokee          :
County; City of Worcester; City of North            :
Ridgeville; City of Traverse City; City of East     :
Lansing; City of Westland; City of Jackson; Essex :
County; Township of Painesville; Island County; :
Walworth County; Allamakee County; Brooks           :
County; Mike Stone, Sheriff for Lincoln Parish; :
Tunica Biloxi Tribe of Louisiana; John E.           :
Ballance, Sheriff for Bienville Parish; Andy        :
Brown, Sheriff for Jackson Parish; Dusty Gates, :
Sheriff for Union Parish; City of Sault Ste. Marie; :
Washington County; Walla Walla County; City of :
Kansas City; City of Eagle Pass; County of          :
Zavala; City of Laredo; Kittitas County; Whitman :
County; City of Jasper; Town of Delhi;              :
Hillsborough County; The People of the State of :
Illinois; St. Clair County; Alleghany County;       :

                                                 19
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 20 of 62




Cumberland County; Moore County; City of          :
Hamilton; City of Ironton; Jefferson County; The :
Makah Indian Tribe; Sarpy County; Upper Sioux :
Community; Prairie Island Indian Community;       :
Lower Sioux Indian Community; Shakopee            :
Mdewakanton Sioux Community; Northwest            :
Arizona Employee Benefit Trust; City of           :
Kingman; Adams County; Blaine County; Boise :
County, Bonneville County; Caribou County;        :
Cassia County; Elmore County; Latah County;       :
Minidoka County; Owyhee County; Payette           :
County; City of Berlin; City of Palmetto; St.     :
Charles County; City of Fall River; City of       :
Princeton; City of Westfield; Town of             :
Madisonville; Board of County Commissioners of :
Washington County; City of Fitchburg;             :
Municipality of Juncos; County of Amador;         :
People of the State of California; Madison        :
County; Yancey County; City of Quincy; Lanier :
County; Town of Lake Providence; City of Galax; :
Giles County; Tazewell County; Ely Shoshone       :
Tribe of Nevada; City of Clanton; Town of         :
Falmouth; Davis County; City of Buckhannon;       :
Municipality of Vega Alta; Branch County; City :
of Eureka; South Fork Band of the Te-Moak Tribe :
of Western Shoshone Indians; Battle Mountain      :
Band of the Te-Moak Tribe of Western Shoshone :
Indians; Town of Aquinnah; Pulaski County;        :
James Pohlmann, Sheriff of St. Bernard Parish; :
Town of Longmeadow; Town of West                  :
Bridgewater; Municipality of Canóvanas; Bossier :
City; St. James Parish; Beauregard Parish Police :
Jury; City of Brockton; Town of Kingston; Town :
of Millbury; Town of Walpole; Robeson County; :
Oneida Nation; City of Lock Haven; St. Landry :
Parish, by and through its duly elected president :
William K. “Bill” Fontenot, Jr.; City of Beech    :
Grove; City of Rochester; County of Merrimack; :
Buchanan County; City of Demorest; Pierce         :
County; Bacon County; City of Alexandria;         :
Bobby Guidroz, Duly Elected Sheriff of St.        :
Landry Parish; Chelan County; Louis M. Ackal, :
Duly Elected Sheriff of Iberia Parish; City of    :
Virginia Beach; Sheriff of the City of Virginia   :
Beach; Town of Clendenin; City of Montgomery; :
Town of Sophia; Town of Whitesville; Union

                                               20
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 21 of 62




County; Jersey County; Gilmer County              :
Commission; City of Boston; Boston Public         :
Health Commission; Boston Housing Authority; :
City of Portland and Jay County; County of        :
Fannin; Board of County Commissioners of          :
County of Neosho; Fiscal Court of Estill County; :
Wyandot County Board of County                    :
Commissioners; Carroll County Board of County :
Commissioners; Grafton County; Rockingham         :
County; Belknap County; City of Claremont;        :
Strafford County; Sullivan County; City of Reno; :
City of Belmont; Cheshire County; Fiscal Court of:
Letcher County; Charter Township of Canton;       :
City of Livonia; Charter Township of Northville; :
City of Romulus; Charter Township of Van          :
Buren; City of Wayne; Charter Township of         :
Huron; Charter Township of Clinton; Fiscal Court :
of Powell County; Fiscal Court of Montgomery :
County; Page County; Ripley County; Mercer        :
County Board of County Commissioners; Town :
of Lunenburg; Fiscal Court of Wolfe County;       :
Fiscal Court of Lee County; Town of North         :
Andover; Town of Stoneham; Town of                :
Wilmington; Town of Upton; Pittsylvania County; :
Lee County; City of Iuka; Monroe County;          :
Chowan County; Currituck County; Claiborne        :
Parish; City of Laurel; City of Syracuse; City of :
Tampa; Glynn County; Jefferson Davis Parish       :
Police Jury; Lasalle Parish; Livingston County; :
Benton County; Henry County; City of              :
Martinsville; City of West Monroe; Lawrence       :
County; Union Parish; Muskegon County;            :
Shinnecock Indian Nation; Board of County         :
Commissioners of Seminole County; Mayor &         :
City Council of Baltimore; Utah County; City of :
Franklin; Town of Pendleton; City of Richmond; :
Town of Middleborough; The People of the State :
of Illinois; The People of Schuyler County;       :
County of Schuyler; The People of the State of    :
Illinois; The People of Johnson County; County of :
Johnson; Ashe County; Echols County; Board of :
County Commissioners of the County of Dona        :
Ana; Alexander County; Davie County; Rincon :
Band of Luiseño Indians; Torres Martinez Desert :
Cahuilla Indians; Kootenai Tribe of Idaho;        :
Concordia Parish; Franklin Parish; Quinault       :

                                               21
RLF1 24127357v.1
                   Case 20-50850-JTD      Doc 1     Filed 10/12/20   Page 22 of 62




Indian Nation; City of New Orleans; Plains            :
Township; Town of Berwick; Caldwell Parish;           :
Town of Ferriday; City of Kenner; Franklin            :
County; Lee County; City of Norton; Board of          :
County Commissioners of Lucas County; Mental :
Health & Recovery Services Board of Lucas             :
County; Lucas County Children Services Board of :
Trustees; Caddo Parish; St. Mary Parish; Town of :
Baldwin; Iberia Parish; County of Ingham;             :
County of Suffolk; County of Nassau; County of :
Niagara; County of Schoharie; County of               :
Tompkins; City of Ithaca; County of Westchester; :
County of Steuben; County of Clinton; County of :
Hamilton; County of Rensselaer; County of             :
Saratoga; County of Genesee; County of Franklin; :
County of Schuyler; Morgan City; Catahoula            :
Parish Police Jury; City of Franklin; City of         :
Patterson; Red River Parish; Louisiana Assessors’ :
Insurance Fund a/k/a The Insurance Committee of :
The Assessors’ Insurance Fund; Joseph P.              :
Lopinto, III, in his capacity as Sheriff on behalf of :
the Jefferson Parish Sheriff’s Office; City of        :
Tallahassee; Leon County; Union County; County :
of Newaygo; Nye County; Richland Parish; City :
of New Iberia; Scott Anslum, in his capacity as :
Sheriff on behalf of the St. Mary’s Parish Sheriff’s:
Office; Vermillion Parish Police Jury; St.            :
Tammany Fire Protection District No. 2; St.           :
Tammany Fire Protection District No. 5; St.           :
Tammany Fire Protection District No. 13; St.          :
Tammany Fire Protection District No. 12; St.          :
Tammany Fire Protection District No. 3; West          :
Baton Rouge Fire Protection District No. 1; St.       :
Tammany Fire Protection District No. 1; St.           :
Tammany Fire Protection District No. 4; Benton :
Fire Protection District No. 4; Bossier Parish        :
Emergency Medical Services Ambulance District; :
Desoto Fire Protection District No. 8; Jackson        :
Parish Police Jury; Red River Fire Protection         :
District; Caddo Fire Protection District No. 1;       :
City of New Albany; Fiscal Court of Owsley            :
County; City of Lumberton; Cole County;               :
Gasconade County; Osage County; Pulaski               :
County; Reynolds County; Maries County; Phelps :
County; Northern Cheyenne Tribe; Iron County; :
Canyon County; Warren County; Montgomery

                                                   22
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 23 of 62




County; Ozark County; Green County Fiscal        :
Court; Breckinridge County Fiscal Court; Meade :
County Fiscal Court; County of Grenada; Town of :
Gauley Bridge; Confederated Tribes and Bands of :
the Yakama Nation; City of Ashland; Carbon       :
County; Carroll County; Johnson County; City of :
Seat Pleasant; San Juan County; Grand County; :
City of Lawton; City of Oklahoma City; City of :
Boise; County of San Luis Obispo; Millard        :
County; San Juan County; City of Columbus;       :
County of Galveston; Sanpete County; Ascension :
Parish Government; City of Donaldsonville; Stark :
County, Ohio Board of County Commissioners; :
City of Canton; City of Massillon; City of       :
Alliance; State of Ohio ex rel. Prosecuting      :
Attorney of Stark County, John D. Ferrero;       :
Director of Law of City of Canton, Kristen Bates :
Aylward; Director of Law of City of Massillon, :
Andrea Scassa; Director of Law of City of        :
Alliance, Jennifer L. Arnold; City of Overland   :
Park; Lac Vieux Desert Band of Lake Superior     :
Chippewa Indians; City of Findlay; Delaware      :
County; Cloverdale Rancheria of Pomo Indians; :
Kenaitze Indian Tribe; Asa’Carsarmiut Tribe;     :
Akiak Native Community; Native Village of Port :
Heiden; Native Village of Afognak; Anne          :
Arundel County; City of Clearwater in the County :
of Pinellas; County of Leon; Carbon County; State:
of Rhode Island, by and through, Peter F.        :
Kilmartin, Attorney General; City of Hickory;    :
Lauderdale County; Washington County; City of :
Bradenton; City of Fort Lauderdale; City of      :
Albany; Blackford County; Ripley County; Lewis :
County; Shelby County; Audrain County;           :
Commissioners of St. Mary’s County; Grady        :
County; Pala Band of Mission Indians; City of    :
Auburn; Androscoggin County; City of Augusta; :
York County; City of Waterville; Lincoln County; :
Davidson County; City of Winchester; City of     :
Kenova; Somerset County; Penobscot County;       :
Sagadahoc County; Town of Upland; City of        :
Utica; City of Huntington; Starke County; The    :
People of the State of Illinois; The People of   :
Calhoun County; County of Calhoun; Yerington :
Paiute Tribe; City of Gloucester; City of        :
Haverhill; Town of Lynnfield; City of Salem;     :

                                               23
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 24 of 62




Town of Wakefield; Rockdale County; The City :
of Bogalusa; City of Framingham; Clayton          :
County; Anson County; Camden County;              :
Warrensville Heights; City of Pembroke Pines; :
Montgomery County; Coos County; Lewis             :
County; Madison County; Washington County; :
The Hoopa Valley Tribe; The Bear River Band of :
Rohnerville Rancheria; Town of Canton; Gary       :
Gilley, Sheriff of Richland Parish; Aroostook     :
County; Washington County; City of Eunice;        :
Cheyenne & Arapaho Tribes; Aleutian Pribilof      :
Islands Association; City of Deerfield Beach; The :
City and County of San Francisco; The People of :
the State of California; Unified Government of    :
Wyandotte County/Kansas City; City of             :
Springfield; Haywood County; Forest County of :
Potawatomi Community; City of Saint               :
Martinville; City of Van Wert; Town of Dedham; :
Town of Orange; Town of Stoughton; Union          :
County; Maricopa County; Webster County;          :
Moniteau County; Saint Regis Mohawk Tribe;        :
City of Anacortes, and Sedro-Wooley School        :
District; Hillsborough County; Town of            :
Mooresville; Town of Plainfield; Board of County :
Commissioners for San Miguel County; State of :
Georgia; County of Kent; County of Broome;        :
County of Erie; County of Orange; County of       :
Dutchess; County of Seneca; County of Sullivan; :
County of Schenectady; County of Oswego;          :
County of Greene; County of Monroe; County of :
Columbia; County of Wyoming; City of Shawnee; :
City of Broken Arrow; Bad River Band of Lake :
Superior Chippewa; County of Fulton; County of :
Ontario; City of Ada; The Hualapai Tribe; City of :
Ponca City; City of Edmond; City of Thornton; :
Board of County Commissioners of the County of :
Jefferson; Board of County Commissioners of the :
County of Adams; Board of County                  :
Commissioners of the County of Arapahoe; City :
of Aurora; City of Black Hawk; Board of County :
Commissioners of the County of Boulder; City      :
and County of Broomfield; City of Commerce        :
City; City and County of Denver; Board of         :
County Commissioners of the County of Fremont; :
Town of Hudson; Board of County                   :
Commissioners of the County of Larimer; City of

                                               24
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 25 of 62




Northglenn; Board of County Commissioners of :
the County of Teller; City of Wetminster; Tri-   :
County Health Department; The County             :
Commission of Mason County; The County           :
Commission of Barbour County; Mayor Chris        :
Tatum on Behalf of the Village of Barboursville; :
The County Commission of Taylor County; The :
County Commission of Webster County; Mayor :
Don E. McCourt, on Behalf of the Town of         :
Addison a/k/a the Town of Webster Springs;       :
Board of County Commissioners of County of       :
McKinley; City of Portsmouth; Sweetwater         :
County; Board of County Commissioners of         :
Jefferson County; Board of County                :
Commissioners of Caddo County; Board of          :
County Commissioners of Stephens County; City :
of Guthrie; Board of County Commissioners of :
Grady County; Bartow County; Polk County; City :
of Gretna; City of New Roads; City of Columbia; :
City of New York; Pamlico County; Pima County;:
City of Tucson; City of Westwego; Town of Jean :
Lafitte; City of Vienna; Manatee County; Police :
Jury of the Parish of Pointe Coupee; Board of    :
County Commissioners of Taos County; Duplin :
County; Cumberland County; City of Biddeford; :
Kennebec County; Town of Athol; Town of          :
Brookline; Town of Norwood; Missoula County; :
Morgan County; County of Brevard; Town of        :
Rehoboth; Town of Scituate; Town of Tewksbury; :
Town of Fairhaven; Town of Caledonia; State of :
Alaska; City of Preston; County of Tuscarawas; :
Confederated Tribes of Warm Springs;             :
Stockbridge-Munsee Community; Cahto Indian :
Tribe of the Laytonville Rancheria; Cher-ae      :
Heights Indian Community of the Trinidad         :
Rancheria; Ewiiaapaayp Band of Kumeyaay          :
Indians; Koi Nation of Northern California;      :
Manchester Band of Pomo Indians of the           :
Manchester Rancheria; Potter Valley Tribe;       :
Resighini Rancheria; City of Pineville; Butler   :
County; Cape Girardeau County; Christian         :
County; City of Independence; City of Joplin;    :
Crawford County; Dent County; Dunklin County; :
Greene County; Iron County; Jasper County;       :
Madison County; Perry County; Ste. Genevieve :
County; Stone County; Taney County;              :

                                               25
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 26 of 62




Washington County; City of Somerville; County :
of Douglas; City of Florence; Porter County;      :
Autauga County; City of Pompano Beach; Waldo :
County; City of Sanford; County Commissioners :
of Charles County; City of Chicopee; City of      :
Nanticoke; Greenbrier County Commission; City :
of Casper; City of Miramar; City of Grayson; City :
of Florence; City of Saco; Parish of Desoto; City :
of Coconut Creek; City of Medford; City of        :
Hyden; City of Lynch; City of Buckhorn; City of :
Loyall; City of Morehead; City of Benham; City :
of Harlan; City of London; Town of                :
Provincetown; Mohave County; County of Santa :
Barbara; The People of the State of California;   :
Miccosukee Tribe of Indians of Florida; Ho-       :
Chunk Nation; City of Hallandale Beach; Town of :
Dennis; City of Flint; County of San Mateo;       :
Atkinson County; City of Lauderhill; Board of     :
County Commissioners of Dewey County; Board :
of County Commissioners of Major County;          :
Board of County Commissioners of Woods            :
County; Board of County Commissioners of          :
Harper County; Board of County Commissioners :
of Love County; Board of County Commissioners :
of Kiowa County; Board of County                  :
Commissioners of Johnston County; Board of        :
County Commissioners of Pottawatomie County; :
City of Owasso; Board of County Commissioners :
of Cimarron County; Board of County               :
Commissioners of Haskell County; Board of         :
County Commissioners of Latimer County; Board :
of County Commissioners of Atoka County;          :
Board of County Commissioners of Texas            :
County; Board of County Commissioners of Le :
Flore County; Board of County Commissioners of :
Logan County; Board of County Commissioners :
of Pittsburg County; County of Lewis; Jones       :
County; City of Pippa Passes; City of Manchester; :
Passamaquoddy Tribe-Pleasant Point; Lincoln       :
County; City of Yukon; Carroll County;            :
Chickasaw County; George County; Lee County; :
City of Nettleton; Panola County; City of         :
Shannon; City of Starkville; Tate County; City of :
Verona; Yalobusha County; City of San Diego; :
The People of the State of California, by and     :
through mara W. Elliot, City Attorney of San

                                               26
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 27 of 62




Diego; City of Beverly; Grant County; Harrison :
County; Warminster Township; City of              :
Lakewood; Town of Danville; Town of Natick; :
City of Memphis; Coeur D’Alene Tribe; City of :
Cheyenne; County Commission of Washington :
County; County Commission of Okmulgee             :
County; County Commission of Rogers County; :
County Commission of Nowata County; County :
Commission of Creek County; County                :
Commission of Mayes County; Board of County :
Commissioners of Noble County; Board of           :
County Commissioners of Kay County; Chester :
County; Navajo County; The City of Blakely, a :
Municipal Corporation; The City of Arlington, a :
Municipal Corporation; The City of Damascus, a :
Municipal Corporation; Heard County; Board of :
County Commissioners of the County of Otero; :
Blount County; Jefferson County; City of          :
Whitesburg; City of Geneva; City of Cullman;      :
The City of Rainsville; The Town of               :
Hammondville; The City of Red Bay; The City of :
Russellville; The City of Sheffield; The Town of :
Leighton; The City of Vestavia Hills; Upshur      :
County; Bowie County; Red River County;           :
Morris County; Rusk County; Titus County;         :
Cherokee County; Lamar County; Cascade            :
County; Smith County; Camp County; Franklin :
County; City of Great Falls; County of Anaconda- :
Deer Lodge; County of Lake; City of Missoula; :
Board of County Commissioners of the County of :
Lea; City of Fort Cobb; City of Anadarko; City of :
Everett; City of Parma; County of McLennan;       :
Scott County; Borough of Ridgefield; Town of      :
Cherokee; City of Tuscumbia; Counties of Colbert :
and Franklin; County of Jefferson; City of        :
Columbus; County of Wichita; County of Nolan; :
County of Polk; County of Albany; County of       :
Jones; Huerfano County; Marion County; Pickens :
County; Walker County; Dora City; Jasper City; :
Sumiton City; County of Clay; Marshall County; :
City of Albertville; City of Arab; City of Boaz; :
City of Guntersville; Town of Douglas; Town of :
Grant; County of Haskell; County of La Salle;     :
County of Childress; St. Louis County; City of    :
Parma Heights; City of Huntington Beach; City of :
Fort Wayne; Town of Atlanta; City of Muncie;      :

                                               27
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1    Filed 10/12/20   Page 28 of 62




City of Terre Haute; Harrison County; County of :
Tarrant; City of Charleston; Town of Fort Gay; :
City of Saint Albans; City of Hurricane; City of :
Winfield; Calhoun County Commission; Braxton :
County Commission; The Nicholas County             :
Commission; City of Parkersburg; City of           :
Summersville; City of Logan; Town of Sutton;       :
City of Smithers; Town of Granville; City of       :
Milton; Town of Rainelle; Town of Rupert; Town :
of Glenville; Town of Eleanor; City of Dunbar; :
City of Bluefield; Mayor Raaimie Barker, on        :
behalf of the Town of Chapmanville; Mayor Reba :
Honaker, on behalf of the City of Welch; Mayor :
Charles Sparks, on behalf of the Town of Kermit; :
Mayor Vivian Livinggood, on behalf of the Town :
of Gilbert; The County Commission of Lincoln :
County; The County Commission of Mercer            :
County; Town of Man; Town of Quinwood;             :
Brazos County; Kaufman County; City of Dayton; :
County of Floyd; County of Ashtabula; City of      :
Gary; County of Alachua; County of Rio Arriba; :
County of Roosevelt; Board of County               :
Commissioners of the County of Tulsa; City of :
Enid; City of Manchester; City of Toledo; County :
of Lake; County of Lorain; City of Lorain; City of :
Broadview Heights; City of Warren; City of         :
Shreveport; City of Strongsville; County of        :
Trumbull; County of Fulton; Butler County Board :
of Commissioners; Clinton County Board of          :
Commissioners; City of Rock Springs; City of       :
Charles Town; Doyle T. Wooten, in his Official :
Capacity as the Sheriff of Coffee County; Lewis :
S. Walker in His Official Capacity as the Sheriff :
of Crawford County; Mike Jolley in His Official :
Capacity as the Sheriff of Harris County; E. Neal :
Jump, in His Official Capacity as the Sheriff of :
Glynn County; Preston Bohannon, in His Official :
Capacity as the Sheriff of Jeff Davis County; R.N. :
“Butch” Reece, in His Official Capacity as the     :
Sheriff of Jones County; Larry H. Dean, in His     :
Official Capacity as the Sheriff of Laurens        :
County; Gary Langford, in His Official Capacity :
as the Sheriff of Murray County; Scott R. Berry, :
in His Official Capacity as the Sheriff of Oconee :
County; Ramsey Bennett, in His Official Capacity :
as the Sheriff of Pierce County; Mike Kile, in His

                                                28
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 29 of 62




Official Capacity as the Sheriff of Screven       :
County; Gene Scarbrough, in His Official          :
Capacity as the Sheriff of Tift County; Randy F. :
Royal, in His Official Capacity as the Sheriff of :
Ware County; John G. Carter, in His Official      :
Capacity as the Sheriff of Wayne County; City of :
Midwest City; City of Mustang; City of Roanoke; :
Wilkes County; Towns County; McIntosh County;:
Cherokee County; Glascock County; City of         :
Salem; City of Bristol; Roanoke County;           :
Alleghany County; Pulaski County; Rabun           :
County; Effingham County; Pike County; Early :
County; Cass County; City of Grand Forks;         :
County of Kern; The People of the State of        :
California; Seminole County; Clay County;         :
Stephens County; Long County; Clinch County; :
Screven County; City of Springfield; Liberty      :
County; Jefferson County; Town of Randolph;       :
Board of Supervisors of Prince William County; :
Fauquier County; City of Irvine; The People of :
the State of California; City of El Monte; The    :
People of the State of California; Randolph       :
County; Greene County; Wayne County; Burke :
County; Spalding County; Emanuel County;          :
Dawson County; Lumpkin County; Winona             :
County; City of Rome; The People of the State of :
New York, by Letitia James, Attorney General of :
the State of New York; County of Greenville; St. :
Bernard Parish Government; The Muckleshoot        :
Indian Tribe; County Board of Arlington County; :
Jackson County; Town of Warren; Town of           :
Scituate; County Commission of Monroe County; :
Marion County; County of Bay; Crowley County; :
Steven McCain, duly elected Sheriff of Grant      :
Parish, Louisiana, In His Capacity as Officer Ex :
Officio of the Grant Parish Sheriff’s Office and :
the Grant Parish Law Enforcement District;        :
Dinwiddie County; Northumberland County;          :
Accomack County; City of Chesapeake; City of :
Greensboro; Lee County; Scotland County; City :
of Brighton; Town of Enfield; City of Norwich; :
County of Ionia; County of Livingston; Keith      :
County; City of Lexington; Franklin County;       :
Rockwall County; Miller County; Grant Parish; :
City of Cambridge; Board of County                :
Commissioners of the County of Bernalillo; City :

                                               29
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1    Filed 10/12/20   Page 30 of 62




of Lackawanna; County of Walker; Bay Mills          :
Indian Community; City of Duluth; Wampanoag :
Tribe of Gay Head; People of the State of Illinois; :
People of LaSalle County; LaSalle County; City :
of Woonsocket; City of Prescott; Board of County :
Commissioners of the County of Catron; Board of :
County Commissioners of the County of Cibola; :
Board of County Commissioners of the County of :
Sierra; Board of County Commissioners of the        :
County of Socorro; Board of County                  :
Commissioners of the County of Valencia;            :
Bannock County; City of Warren; Charter             :
Township of Harrison; City of Sterling Heights; :
City of Gulfport; Montgomery County; Fayette :
County; Wilkes-Barre Township; Richland             :
County; City of Adel; Rockbridge County;            :
Halifax County; City of Prestonsburg; Fairfax       :
County Board of Supervisors; City of Superior; :
County of Anderson; County of Cherokee; County :
of Edgefield; County of Florence; County of         :
Greenwood; County of Laurens; County of             :
McCormick; County of Oconee; County of              :
Pickens; County of Spartanburg; County of           :
Sumter; County of Union; County of York;            :
County of Aiken; County of Calhoun; County of :
Dillon; County of Lancaster; County of              :
Lexington; County of Marion; Winn Parish, by :
and through its Duly Elected Police Jury; R. Chris :
Nevils, Duly Elected District Attorney of Winn :
Parish; Sibley County; McLeod County; Ellis         :
County; Guilford County; Lafayette County;          :
Meeker County; Roseau County; Sarasota County;:
Board of County Commissioners of the County of :
Curry; County of Horry; County of Yolo;             :
Meriwether County; Chuck Smith, in his Official :
Capacity as the Sheriff of Meriwether County;       :
County of Chesterfield; County of Colleton;         :
County of Kershaw; Cullen Talton, in his Official :
Capacity as the Sheriff of Houston County; Mark :
Melton, in his Official Capacity as the Sheriff of :
Appling County; County of Burlington;               :
Confederated Tribes of the Colville Reservation; :
Roane County Commission; The City of Spencer; :
Jackson County Commission; The City of Ripley; :
The Town of Ravenswood; Wood County                 :
Commission; The City of Williamstown; Wirt

                                                 30
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 31 of 62




County Commission; Town of Elizabeth;             :
Pleasants County Commission; City of St. Marys; :
Ritchie County Commission; Town of Harrisville; :
Chris Steverson, in his Official Capacity as the  :
Sheriff of Telfair County; Terry Deese, in his    :
Official Capacity as the Sheriff of Peach County; :
Granville County; Fairview Township;              :
Washington Parish Government; Houlton Band of :
Maliseet Indians; City of Paterson; Hennepin      :
County; City of Middletown; Illinois Public Risk :
Fund; White Earth Nation; Mescalero Apache        :
Tribe; Durham County; City of Covington; Floyd :
County; Louisa County; Madison County; Orange :
County; Board of County Commissioners of          :
Cleveland County; Yellow Medicine County; City :
of West Liberty; County of Kaua’i; Howard         :
County; City of Rochester; Board of County        :
Commissioners of the County of Lincoln; Board :
of Miami County Commissioners, on behalf of       :
Miami County; County of Clarendon; County of :
Abbeville; County of Saluda; Town of              :
Wethersfield; City of Pocatello; County of Curry; :
Aroostook Band of Micmacs; Lower Brule Sioux :
Tribe; City of Riverton; City of Yonkers; City of :
Richmond; Town of Wellfleet; David J. Davis,      :
Sheriff of Bibb County; City of Mandeville; Pearl :
River County; City of Amory; Desoto County;       :
Leflore County; County of Northumberland;         :
William C. Massee, Jr., Sheriff of Baldwin        :
County; Knox County; City of Rockland;            :
Cherokee Nation; Johnson County; Morgan           :
County; City of South Sioux City; City of         :
Rochester; Bladen County; Mitchell County;        :
Wright Township; La Posta Band of Diegueno        :
Mission Indians of the La Posta Indian            :
Reservation; Hernando County; Shoshone-           :
Bannock Tribes; Board of County Counselors for :
Wabaunsee County; Tim Liesmann, Wabaunsee :
County Attorney; Board of County Counselors for :
Dickinson County; Andrea Purvis, Dickinson        :
County Attorney; City of Elkhart; Kickapoo        :
Tribe; Board of County Counselors for Elk         :
County; Joe Lee, Elk County Attorney; Board of :
County Commissioners for Greenwood County; :
Joe Lee, Greenwood County Attorney; Board of :
County Commissioners of Finney County;            :

                                               31
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1    Filed 10/12/20   Page 32 of 62




Thomas Burgardt, Finney County Counselor;          :
Board of County Commissioners for Stanton          :
County; David Black, Stanton County Attorney; :
City of Manter; Board of County Commissioners :
for Meade County; Laura Lewis, Meade County :
Attorney; Board of County Commissioners for        :
Seward County; Russell Hasenbank, Seward           :
County Attorney; City of Ulysses; Board of         :
County Commissioners for Morton County; Eric :
Witcher, Morton County Attorney; Board of          :
County Counselors for Grant County (note:          :
possibly wrong document filed); City of New        :
Bedford; Olmsted County; Franklin County; St. :
Francois County; Howell County; City of            :
Harrisonville; Wright County; Douglas County; :
Boone County; Callaway County; Chippewa Cree :
Tribe of the Rocky Boy’s Reservation; Jicarilla :
Apache Nation; Three Affiliated Tribes; City of :
Coatesville; Town of Portsmouth; Loudoun           :
County; City of Danville; City of Norfolk; Yuma :
County; Tonto Apache Tribe; Tohono O’Odham :
Nation; Tule River Indian Tribe of California;     :
Lytton Band of Pomo Indians; Mechoopda Indian :
Tribe of Chico Rancheria; Mashantucket             :
(Western) Pequot Tribe; Camas County; Gooding :
County; Fiscal Court of Morgan County ex rel. :
Morgan County; Town of Ayer; Calhoun County; :
Charter Township of Pittsfield; Kalamazoo          :
County; City of Wiggins; Shannon County; Knox :
County; Schuyler County; Randolph County; City :
of Auburn; City of Ogdensburg; Otoe-Missouria :
Tribe of Indians; Sokaogon Chippewa                :
Community; Eastern Shoshone Tribe; Town of         :
Fort Deposit; Seminole County; St. Johns County; :
Walton County; Forsyth County; County of           :
Hawai’i; City of Saint Paul; Covington County; :
Town of Summit; Town of Arcola; City of Mound :
Bayou; Scott County; Pettis County; Township of :
Saddle Brook; Sandoval County; City of Saratoga :
Springs; City of Seven Hills; Town of Centerville; :
Maverick County; City of St. Albans; City of       :
Sheridan; City of Federal Heights; Bradford        :
County; Town of Oxford; Kingston Borough; City :
of Hopewell; City of Slidell; Town of Pearl River; :
County of Jefferson; Sampson County; Bristol       :
Township; Morrisville Borough; City of

                                                32
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1    Filed 10/12/20   Page 33 of 62




Orangeburg; Georgetown County; Georgetown :
City; County of Berkeley; City of Laguna Beach; :
Town of Monroe; Hamilton County; Suwannee :
County; Clay County; City of St. Augustine; Lake :
County; City of Deltona; City of Daytona Beach :
Shores; City of Oviedo; City of Sanford; City of :
Daytona Beach; City of Fort Pierce; St. Lucie       :
County; United Keetoowah Band of Cherokee           :
Indians; Johnson County; Coushatta Tribe of         :
Louisiana; Avoyelles Parish Police Jury;            :
Calcasieu Parish Police Jury; Ouachita Parish       :
Police Jury; Sabine Parish Police Jury; City of     :
Lake Charles; Evangeline Parish Police Jury;        :
Vernon Parish Police Jury; Morehouse Parish         :
Police Jury; East Carroll Parish Police Jury; West :
Carroll Parish Police Jury; County Commissioners :
of Calvert County; Dorchester County; City of       :
Cambridge; County of Cheboygan; County of           :
Ocean; Alamance County; Board of                    :
Commissioners of Fulton County; Modoc Nation, :
f/k/a Modoc Tribe of Oklahoma; Comanche             :
Nation; City of Chester; Salt Lake County; City of :
Chula Vista; City of Florida City; City of Port St. :
Lucie; Dixie County; Gilchrist County; Taylor       :
County; Union County; Ada County; Wyandotte :
Nation; The County Commission of Leavenworth :
County; Cameron Parish; Four Winds Tribe            :
Louisiana Cherokee; Carlton County; City of         :
Clarksdale; City of Grenada; City of Jonestown; :
City of Indianola; City of Tupelo; Northeast        :
Ambulance And Fire Protection District; Kinloch :
Fire Protection District; City of Trenton; Sussex :
County; City of Canton, a Municipal Corporation, :
and Chatham County and others Similarly             :
Situated; Barnes County; Benson County;             :
Burleigh County; City of Bismarck; City of Devils:
Lake; Dunn County; Grand Forks County;              :
McKenzie County; McLean County; Mercer              :
County; Mountrail County; Ramsey County;            :
Ransom County; Richland County; Rolette             :
County; Sargent County; Towner County; Walsh :
County; Williams County; Allegany County;           :
Board of County Commissioners of Okfuskee           :
County; City of Jenks; County Commission of         :
Craig County; Quapaw Tribe of Oklahoma;             :
County Commission of Payne County; City of          :

                                                 33
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 34 of 62




Millington; Town of Arlington; County of Duval; :
County of Williamson; County of Jim Wells;       :
County of Jim Hogg; Greensville County; City of :
Fredericksburg; Prince George County;            :
Mecklenburg County; City of Radford; Charlotte :
County; County of Apache; City of Dover; City of :
Seaford; Kent County; City of Inez; State of     :
Nevada; County of Rockland; City of Long         :
Beach; City of Dawson; City of Lakeland; City of :
Nashville; County of Lycoming; City of Warwick; :
Boulder City; City of Mesquite; Moapa Band of :
Paiute Indians; Culpeper County; Board of        :
County Commissioners of Hughes County; Board :
of County Commissioners of Lincoln County;       :
County of Dorchester; County of Williamsburg; :
County of Allendale; County of Hampton; County :
of Jasper; County of Fairfield; County of Lee;   :
County of Orangeburg; County of Bamberg;         :
County of Barnwell; County of Beaufort;          :
Claiborne County; Hanover Township; City of      :
Paintsville; Board of County Commissioners of :
Coal County; City of Houston; Bullhead City;     :
City of Amsterdam; Board of County               :
Commissioners of Jackson County; Board of        :
County Commissioners of Woodward County;         :
H.W. “Billy” Hancock, In His Official Capacity :
As The Sheriff Of Crisp County; Board of County :
Commissioners of Greer County; Board of County :
Commissioners of McCurtain County; Mayor         :
Peggy Knotts Barnery, on behalf of the City of   :
Grafton; Mayor Philip Bower, on behalf of the    :
City of Philippi; Town of Weymouth; City of      :
Surprise; County of La Paz; Sycuan Band of       :
Kumeyaay Nation; Town of Braintree; Sussex       :
County; Lee County; City of Aberdeen; City of :
Havre de Grace; City of Laurel; City of Bel Air; :
City of Berlin; City of Charlestown; City of     :
Grantsville; City of Mountain Lake Park; City of :
North East; City of Oakland; City of Perryville; :
City of Vienna; County of Wicomico; City of      :
Santa Fe; Wells County; Pierce County; Pembina :
County; City of Fargo; Warrington Township;      :
City of Emporia; Wright County; City of          :
Albuquerque; County of Henderson; Stephens       :
County; County Commission of the City of         :
Williamson (formerly Mayor Robert Carlton on

                                               34
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 35 of 62




behalf of the City of Williamson); Freeborn       :
County; Citizen Potawatomi Nation; Patrick        :
County; City of Glendale; City of Chubbuck; Pine :
County; City of Burns Flat; State of Idaho,       :
through Attorney General Lawrence G. Wasden; :
City of Fairfield; City of Poughkeepsie; City of :
Green River; Passaic County; Bingham County; :
Apache Tribe of Oklahoma; Delaware Nation; Sac :
and Fox Nation; Osage Nation; Charleston          :
County; City of North Charleston; City of North :
St. Paul; County of Kleberg; The Thlopthlocco     :
Indian Tribal Town; Pawnee Nation of Oklahoma; :
City of Seminole; Covington County; City of       :
Opelousas; City of Bethany; City of San Jose;     :
City of Twin Falls; City of Diamondhead; Bertie :
County; City of Waynesboro; Shenandoah            :
County; City of Hoover; County of Ventura;        :
Adams County; City of Dadeville; City of Argo; :
City of Daleville; City of Proctor; Cumberland    :
County; The People of the State of Illinois and   :
McLean County; Town of Locust Fork; St. Croix :
Chippewa Indians of Wisconsin; Lamoure            :
County; City of Lisbon; Ward County; Stark        :
County; City of Hazleton; City of Charleston;     :
Board of County Commissioners of Oklahoma         :
County; Town of Mt. Pleasant; Beltrami County; :
Board of County Commissioners of Choctaw          :
County; City of Henderson; City of Las Vegas; :
City of North Las Vegas; City of Blackshear; City :
of Youngstown; Town of Summerville; State of :
South Dakota ex rel. Jason R. Ravnsborg; County :
of Angelina; Pemiscot County; County of Medina; :
The State of Ohio ex rel. S. Forrest Thompson; :
City of Oxford; City of Allentown; State of New :
Hampshire; County of Fayette; Municipality of :
Isla de Vieques; Orange County; City of Coon      :
Rapids; Carver County; Steele County; Waseca :
County; Minnesota Prairie Health Alliance;        :
Municipality of Caguas; Municipality of           :
Bayamon; Municipality of Arroyo; City of Myrtle :
Beach; City of Alexander City; Eastern Aleautian :
Tribes; Municipality of Ceiba; Municipality of    :
Coamo; Municipality of Villalba; Municipality of :
Catano; Choctaw County; County of Freestone; :
Snohomish County; City of Ocala; City of          :
Buffalo; Russell County; City of Wichita;         :

                                               35
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 36 of 62




Cumberland County; City of Orange Beach; City :
of Prattville; Twin Falls County; City of San     :
Antonio; Board of Commissioners of Barber         :
County; Town of Easton; The Klamath Tribes;       :
Wise County Board of Supervisors; City of         :
Warfield; Seminole Tribe of Florida; Hardin       :
County Fiscal Court ex rel. Hardin County         :
Breckinridge County Fiscal Court; ex rel.         :
Breckinridge County Green County Fiscal Court; :
ex rel. Green County; ex rel. Meade County Fiscal :
Court; ex rel. Meade County; ex rel. Ohio County :
Fiscal Court; ex rel. Ohio County; ex rel.        :
Themselves and All Other Similarly Situated       :
Kentucky Counties (Fiscal Courts); City of        :
Henderson, Kentucky, on behalf of Themselves :
and All Other Similarly Situated Home Rule        :
Cities; State of Louisiana (formerly Louisiana    :
Department of Health complaint); Township of :
Brick; Decatur County; City of Sweetwater;        :
Chariton County; Town of Bennington; County of :
Somerset; Village of Wappinger Falls; Amherst :
County; Town of Vance; City of Brent; City of :
Jackson; Botetourt County; Eddy County; Dickey :
County; Foster County; Howard Center, Inc., a     :
501(c)3 nonprofit organization; Pinal County;     :
City of Apopka; City of Dothan; Town of           :
Rockford; Board of County Commissioners of the :
County of Mesa; Township of Barnegat; Clinton :
County; County of Alameda; City of Costa Mesa; :
City of Anaheim; City of Santa Ana; City of San :
Clemente; City of Encinitas; City of La Habra;    :
City of La Mesa; City of Oxnard; City of          :
Placentia; The People of the State of California; :
City of Vancouver; Saginaw Chippewa Indian        :
Tribe; Coosa County; Crenshaw County; City of :
Ocoee; City of Homestead; Lincoln County;         :
Lauderdale County; City of Palatka; The County :
Commissioner of Carroll County; Pike County; :
City of Bainbridge Island; Macon County; City of :
Geneva; City of Greeley; Town of Andover;         :
Greene County; City of Columbia; West Pittston; :
Parish of Livingston; Commonwealth of             :
Pennsylvania by John T. Adams, District Attorney :
of Berks County; The Fiscal Court of Mason        :
County; Mille Lacs Band of Ojibwe; Attala         :
County; Kemper County; City of Gautier; City of

                                               36
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1    Filed 10/12/20   Page 37 of 62




Kosciusko; City of Quitman; Jones County;          :
Jackson County; Wayne County; City of Ocean :
Springs; City of Cleveland; City of Moss Point; :
City of Vicksburg; City of Sylacauga; Okaloosa :
County; The Fiscal Court of Casey County; Fiscal :
Court of Lewis County; Fiscal Court of Gallatin :
County; City of Morton; Coos County; Carroll       :
County; Mayflower Municipal Health Group;          :
Town of Eatonville; Fiscal Court of Clinton        :
County; City of Pascagoula; Ray County;            :
Incorporated Village of Garden City; Incorporated :
Village of Island Park; Board of County            :
Commissioners of Comanche County; Camden :
County; City of Huntsville; Commonwealth of        :
Pennsylvania, acting by and through Jack Daneri, :
the District Attorney of Erie County;              :
Commonwealth of Pennsylvania, acting by and :
through Francis T. Chardo, the District Attorney :
of Dauphin County; City of Fullerton; City of      :
Westminster; The People of the State of            :
California; Lincoln County; Fiscal Court of Todd :
County; Fiscal Court of Larue County; The People:
of the State of Illinois, by Kwame Raoul, Attorney :
General of Illinois; Atlantic County; City of      :
Alamogordo; City of Hobbs; Board of County         :
Commissioners of the County of Hidalgo; Fiscal :
Court of Logan County; Fiscal Court of Mercer :
County; City of Athens; The City of New Port       :
Richey; South Florida Behavioral Health            :
Network; Town of Clinton; St. Clair County;        :
Incorporated Village of Islandia; Village of       :
Amityville; The Fiscal Court of Grant County;      :
The Town of Wappinger (formerly The Town of :
Wappingers Falls); Town of Southampton; City :
of Spokane; Coquille Indian Tribe; Confederated :
Tribes of the Goshute Reservation; City of         :
Homewood; Pinoleville Pomo Nation; Pueblo of :
Pojoaque; City of Middletown; City of Ashland; :
City of Center Point; Incorporated Village of      :
Lawrence; Putnam County; Vernon County;            :
Westmoreland County; Richmond County;              :
Warren County; City of Brundidge; City of          :
Eufaula; The Fiscal Court of Hart County; The      :
Village of Millerton; Incorporated Village of East :
Rockaway; Incorporated Village of Floral Park; :
County of Bastrop; County of Hays; The Fiscal :

                                                37
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1    Filed 10/12/20   Page 38 of 62




Court of Caldwell County; State of Mississippi; :
County of Guadalupe; County of Lubbock;             :
County of Caldwell; City of Coral Springs; The :
City of Ormond Beach; Village of Stewart Manor; :
South Farmingdale Fire District; Port Washington :
Water District; City of Long Beach; City of         :
Centreville; City of Haleyville; City of Lynn       :
Haven; The Fiscal Court of Taylor County; City :
of Espanola; Incorporated Village of Lynbrook; :
Rosalyn Water District; Town of Brookhaven;         :
Village of Bellport; City of Lanett; City of        :
Headland; Incorporated Village of New Hyde          :
Park; Incorporated Village of Valley Stream;        :
Kenneth Hedrick, in his capacity as Sheriff on      :
Behalf of the Concordia Parish Sheriff’s Office; :
Toney Edwards, in his capacity as Sheriff on        :
Behalf of the Catahoula Parish Sheriff’s Office; :
Greg Champagne, in his capacity as Sheriff on       :
behalf of the St. Charles Parish Sheriff’s Office; :
Incorporated Village of Massapequa Park;            :
Incorporated Village of Westbury; Incorporated :
Village of Hempstead; The Fiscal Court of           :
Hancock County; The Fiscal Court of Spencer         :
County; The Fiscal Court of Harrison County;        :
Rickey A. Jones, in his capacity as Sheriff on      :
behalf of the Tensas Parish Sheriff’s Office; State :
of West Virginia ex rel. Patrick Morrisey,          :
Attorney General; Lawrence County; City of          :
Bayonne; City of Elizabeth; Borough of Paramus; :
Incorporated Village of Poquott; Incorporated       :
Village of Lake Grove; Town of Smithtown;           :
Bellmore Fire District; Town of Hempstead;          :
Town of Riverhead; Incorporated Village of          :
Farmingdale; Town of Huntington; Incorporated :
Village of Patchogue; East Hampton Village;         :
Town of Oyster Bay; Town of North Hempstead; :
City of Clarksburg; City of Nitro; City of          :
Richwood; City of South Charleston; City of         :
White Sulpher Springs; Town of Belle; Town of :
Ceredo; Town of Chesapeake; The City of             :
Louisville; The City of Dunwoody; The City of :
Doraville; The Fiscal Court of Muhlenberg           :
County; City of Campbellsville; West Baton          :
Rouge Parish; City of Brookhaven; Lauderdale :
County; Town of Babylon; North Merrick Fire         :
District; Uniondale Fire District; Incorporated

                                                 38
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1    Filed 10/12/20   Page 39 of 62




Village of Northport; Village of Port Washington :
North; Incorporated Village of Lloyd Harbor;       :
Incorporated Village of West Hampton Dunes;        :
Plainview-Old Bethpage Public Library;             :
Incorporated Village of Babylon; Incorporated      :
Village of Nissequogue; Incorporated Village of :
Lindenhurst; Rockville Centre Public Library; The:
Fiscal Court of Breathitt County; City of Clifton; :
Town of Clinton; Incorporated Village of Mill      :
Neck; Incorporated Village of Old Westbury;        :
Levittown Fire District; Friendship Engine &       :
Hose Company; Town of Islip; Village of Saltaire;:
Town of Orangetown; Town of Haverstraw;            :
Village of Greenport; Village of Suffern; Town of :
Clarkstown; Village of West Haverstraw; Town of :
Southold; Terrebonne Parish Consolidated           :
Government; Henry County; East Baton Rouge :
Parish Clerk of Court Office; Borough of           :
Edwardsville; Forty Fort Borough; Dade County; :
The Fiscal Court of Russell County; City of        :
Jamestown; The Fiscal Court of Webster County; :
Town of Hull; City of Marinette; Centereach Fire :
District; Nesconset Fire District; Centerport Fire :
District; Hauppauge Fire District; Miller Place    :
Fire District; Mount Sinai Fire District;          :
Smithtown Fire District; Melville Fire District;   :
Stony Brook Fire District; Village of the Branch; :
Obion County; City of Columbia; The Fiscal         :
Court of Bath County; Village of Pleasant Prairie; :
Polk County; Newberry County; City of Kenosha; :
Ridge Fire District; Village of Great Neck;        :
Borough of Exeter; County of Brooks; The           :
Government of Puerto Rico; The Fiscal Court of :
Daviess County; Tishomingo County; Lawrence :
County; City of Pontiac; County of Calhoun; City :
of Buena Vista; King and Queen County;             :
Northampton County; Isle of Wight County;          :
Stafford County; City of Fairfax; County of        :
Uvalde; Chesterfield County; Franklin County; :
Fiscal Court of Monroe County; County of           :
Goochland; The Fiscal Court of Adair County;       :
Mentasta Traditional Council, Individually and on :
behalf of a class of Federally-Recognized Indian :
tribes similarly situated within the boundaries of :
the State of Alaska; Jefferson County; Board of :
County Commissioners of Tillman County; Board :

                                                39
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1    Filed 10/12/20   Page 40 of 62




of County Commissioners of Roger Mills County; :
Northwestern Band of the Shoshone Nation; St. :
James Fire District; Town of Stony Point; The       :
Fiscal Court of Calloway County Kentucky and :
City of Murray; Board of County Commissioners :
of Beckham County; Town of Windham; Board of :
County Commissioners of Custer County; Henrico:
County; Barton County; Warren County; Town of :
Ramapo; Commonwealth of Pennsylvania, acting :
by and through Matthew D. Weintraub, the            :
District Attorney of Bucks County; City of          :
Milwaukee; The Fiscal Court of Fulton County :
Kentucky; Dr. Bryan Bertucci in his Official        :
Capacity as the Coroner of St. Bernard Parish and :
St. Bernard Parish Coroner’s Office; Narragansett :
Indian Tribe; Islip Terrace Fire District; North    :
Patchogue Fire District; The Fiscal Court of        :
Edmonson County, on Behalf of Edmonson              :
County; The City of Calais, Maine; Hicksville       :
Water District, New York; Bedford County;           :
Wyoming, Pennsylvania; The City of Orlando;         :
City of Winchester; City of Fairfield, Alabama; :
City of Pell City, Alabama; City of Leeds,          :
Alabama; Sugar Notch Borough, Pennsylvania; :
Mayor Elmer Ray Spence on behalf of the Town :
of Delbarton; The County Commission of Tucker :
County; The County Commission of Hardy              :
County; Mayor Sheila Kessler on behalf of the       :
Town of Matewan; Mayor Virginia Ann Martin :
on behalf of the City of Mullens; Mayor Thomas :
Evans, Jr. on behalf of the Town of Oceana; The :
County Commission of Preston County; Mayor :
Maureen Lasky-Setchell on behalf of the City of :
Belington; Mayor Brian Billings on behalf of City :
of Point Pleasant; Mayor Gary A. Miller on behalf :
of the Town of Junior; Mayor David Wood on          :
behalf of the City of Moundsville; Mayor Harold :
E. Miller on behalf of the City of Weirton; City of :
Daphne; Jerry J. Larpenter, as Sheriff of           :
Terrebonne Parish; Town of Poughkeepsie; City :
of Muskogee; Evans County; Appling County;          :
Geneva County; City of Luverne; City of Level :
Plains; State of Ohio, ex rel. Dave Yost, Ohio      :
Attorney General; Town of Madison; Big Stone :
County; Perry County; The People of the State of :
Illinois , the People of Sangamon County, and

                                                 40
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 41 of 62




County of Sangamon; City of Kingston; City of :
Chickasaw; Commonwealth of Pennsylvania,         :
acting by and through Jack Stollsteimer, the     :
District Attorney of Delaware County; City of    :
Uniontown; City of Linden; City of Satsuma;      :
Dade County; Town of Cottage City; Town of       :
Forest Heights; Town of North Brentwood; Town :
of Upper Marlboro; Town of Dauphin Island;       :
Escambia County; Rapides Parish Police Jury;     :
McDonald County; Town of Faunsdale; Town of :
Sweet Water; Iowa Tribe of Kansas and Nebraska;:
Board of County Commissioners of Muskogee        :
County; City of Kirkland; Phillip Terrell, Duly  :
Elected District Attorneys for Rapides Parish,   :
Louisiana; Kickapoo Traditional Tribe of Texas; :
County of Madison, Mississippi; City of Leon     :
Valley; Quechan Tribe of the Fort Yuma Indian :
Reservation; County of Wilson and Wilson         :
County Memorial Hospital District; Prairie Band :
Potawatomi Nation; City of Russell Springs; Dry :
Creek Band of Pomo Indians; Adair County;        :
Keweenaw Bay Indian Community; The Board of :
County Commissioners for Allen County, Kansas :
and Jerry Hathaway, Allen County Attorney; The :
City of Sedalia, Pettis County; Hickory County; :
New Madrid County; Ralls County; Cayuga          :
Nation; Assumption Parish Police Jury; Leland :
Falcon, Sheriff of Assumption Parish, Louisiana :
In His Capacity as Officer Ex Officio of the     :
Assumption Parish Sherrif’s Office; Town of Star :
City; County of Pendleton; Town of Romney;       :
City of Chico; Sac and Fox Nation of Missouri in :
Kansas and Nebraska; Santa Rosa Rancheria        :
Tachi Yokut Tribe; St. Charles Parish; Frederick :
County; The Mohegan Tribe of Indians of          :
Connecticut; City of Holly Springs; City of      :
Fultondale, Alabama; City of Graysville,         :
Alabama; City of Centre, Alabama; Town of        :
Cedar Bluff, Alabama; City of Dadeville,         :
Alabama; Town of Camp Hill, Alabama; Town of :
Oakman, Alabama; City of Attalla, Alabama;       :
Town of Gilbertown, Alabama; Grundy County; :
Dekalb County; Elko Band of the Te-Moak Tribe :
of Western Shoshone Indians; City of Dublin;     :
City of Murrieta; The People of the State of     :
California, by and through Dublin City Attorney :

                                               41
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 42 of 62




John Bakker and Murrieta City Attorney Leslie :
Devaney; The City of Sacramento and the People :
of the State of California, acting by and through :
the City of Sacramento City Attorney Susana       :
Alcala Wood; City of Morganfield; Stone County; :
Lower Southampton, Pennsylvania; Jason Ard, Ex :
Officio Sheriff, Parish of Livingston; Lafourche :
Parish Government; City of Lakeport, California, :
a municipal corporation; The People of The State :
of California, acting by and through the City of :
Lakeport; Hopi Tribe; Lower Makefield             :
Township; The County Commission of Grant          :
County; The County Commission of Mineral          :
County; The County Commission of Monroe           :
County; Jefferson Parish Coroner’s Office;        :
Municipality Of Cidra; Municipality of Adjuntas; :
County of Castro; County of Colorado; County of :
Jefferson; County of Madison; County of Roberts; :
County of San Saba; County of Shackelford;        :
County of Terrell; Irving Independent School      :
District; Texarkana Independent School Dist; City :
of West Frankfort; Hinds County; City of Herrin; :
Town of Richlands; The People of The State of :
Illinois; The People of Franklin County; County :
of Franklin; Andrew County; City of Madison;      :
Commonwealth of Pennsylvania, acting by and :
through, Deborah S. Ryan, District Attorney of :
Chester County; Cities of Maryville, Pigeon       :
Forge, Ripley and Germantown, Tennessee, and :
the Town of Decatur, Tennessee; Fiscal Court of :
McLean County; Commonwealth of                    :
Pennsylvania, acting by and through John W.       :
Peck, The District Attorney of Westmoreland       :
County; City of Opelika; City of Spanish Fort;    :
City of Centreville; City of Slocomb; Town of     :
West Blocton; District Attorney for the Parish of :
Orleans, State of Louisiana; DeKalb County;       :
Town of Powell; City of Oneonta; Washoe           :
County; Tunica County; Bolivar County; Board of :
County Commissioners of Harmon County; City :
of El Reno; City of Marion; City of Sparks;       :
County of Chester; County of Marlboro; Town of :
Cleveland; Town of Gurley; Town of Priceville; :
Village of Addison; Village of Bensenville;       :
Village of Bolingbrook; Village of Forest Park; :
Village of Franklin Park; Village of Harwood

                                               42
RLF1 24127357v.1
                   Case 20-50850-JTD     Doc 1    Filed 10/12/20   Page 43 of 62




Heights; City of Kankakee; Village of La Grange :
Park; Village of McCook; Village of Oak Park; :
Village of Riverside; Village of Schiller Park;     :
City of Streator; Churchill County; Carson City; :
Douglas County, a political subdivision of the      :
State of Nevada; Town of Dandridge; City of         :
Killen; Lyon County, the North Lyon County Fire :
Protection District, and the Central Lyon County :
Fire Protection District; City of Fernley; City of :
West Wendover; Scott County; City Of                :
Philadelphia; City of Clearlake; People of the      :
State of California; City of Tulsa; City of Elk     :
City; City of Tarrant; Douglas County; State of :
Arkansas, ex rel Scott Ellington, Second Judicial :
Circuit Prosecuting Attorney; City of Camden,       :
Arkansas; City of Magnolia, Arkansas; City of       :
Adona, Arkansas; City of Alexander, Arkansas; :
City of Alicia, Arkansas; City of Allport,          :
Arkansas; City of Alma, Arkansas; City of           :
Almyra, Arkansas; City of Alpena, Arkansas; City :
of Al Theimer, Arkansas; City of Altus, Arkansas; :
City of Amagon, Arkansas; City of Amity,            :
Arkansas; City of Anthonyville, Arkansas; City of :
Antoine, Arkansas; City of Arkadelphia,             :
Arkansas; City of Arkansas City, Arkansas; City :
of Ash Flat, Arkansas; City of Ashdown,             :
Arkansas; City of Atkins, Arkansas; City of         :
Aubrey, Arkansas; City of Augusta, Arkansas;        :
City of Austin, Arkansas; City of Avoca,            :
Arkansas; City of Bald Knob, Arkansas; City of :
Banks, Arkansas; City of Barling, Arkansas; City :
of Bassett, Arkansas; City of Batesville, Arkansas; :
City of Bauxite, Arkansas; City of Bay, Arkansas; :
City of Bearden, Arkansas; City of Beaver,          :
Arkansas; City of Beebe, Arkansas; City of          :
Beedeville, Arkansas; City of Bella Vista,          :
Arkansas; City of Bellefonte, Arkansas; City of :
Belleville, Arkansas; City of Ben Lomond,           :
Arkansas; City of Bergman, Arkansas; City of        :
Berryville, Arkansas; City of Bethel Heights,       :
Arkansas; City of Big Flat, Arkansas; City of       :
Bigelow, Arkansas; City of Biggers, Arkansas;       :
City of Birdsong, Arkansas; City of Biscoe,         :
Arkansas; City of Black Oak, Arkansas; City of :
Black Rock, Arkansas; City of Black Springs,        :
Arkansas; City of Blevins, Arkansas; City of Blue :

                                                 43
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1    Filed 10/12/20   Page 44 of 62




Eye, Arkansas; City of Blue Mountain, Arkansas; :
City of Bluff City, Arkansas; City of Blytheville, :
Arkansas; City of Bodcaw, Arkansas; City of        :
Bonanza, Arkansas; City of Bono, Arkansas; City :
of Booneville, Arkansas; City of Bradford,         :
Arkansas; City of Bradley, Arkansas; City of       :
Branch, Arkansas; City of Briarcliff, Arkansas; :
City of Brinkley, Arkansas; City of Brookland, :
Arkansas; City of Bryant, Arkansas; City of        :
Buckner, Arkansas; City of Bull Shoals,            :
Arkansas; City of Burdette, Arkansas; City of      :
Cabot, Arkansas; City of Caddo Valley, Arkansas; :
City of Caldwell, Arkansas; City of Cale,          :
Arkansas; City of Calico Rock, Arkansas; City of :
Calion, Arkansas; City of Cammack Village,         :
Arkansas; City of Campbell Station, Arkansas;      :
City of Cara Way, Arkansas; City of Carlisle,      :
Arkansas; City of Carthage, Arkansas; City of      :
Casa, Arkansas; City of Cash, Arkansas; City of :
Caulksville, Arkansas; City of Ca Ve City,         :
Arkansas; City of Ca Ve Springs, Arkansas; City :
of Cedarville, Arkansas; City of Centerton,        :
Arkansas; City of Central City, Arkansas; City of :
Charleston, Arkansas; City of Cherokee Village, :
Arkansas; City of Cherry Valley, Arkansas; City :
of Chester, Arkansas; City of Chidester, Arkansas; :
City of Clarendon, Arkansas; City of Clarksville, :
Arkansas; City of Clinton, Arkansas; City of Coal :
Hill, Arkansas; City of Colt, Arkansas; City of    :
Concord, Arkansas; City of Corning, Arkansas; :
City of Cotter, Arkansas; City of Cotton Plant,    :
Arkansas; City of Cove, Arkansas; City of Coy, :
Arkansas; City of Crawfordsville, Arkansas; City :
of Crossett, Arkansas; City of Cushman,            :
Arkansas; City of Daisy, Arkansas; City of         :
Damascus, Arkansas; City of Danville, Arkansas; :
City of Dardanelle, Arkansas; City of Datto,       :
Arkansas; City of De Queen, Arkansas; City of :
Devalls Bluff, Arkansas; City of Dewitt,           :
Arkansas; City of Decatur, Arkansas; City of       :
Delaplaine, Arkansas; City of Delight, Arkansas; :
City of Dell, Arkansas; City of Denning,           :
Arkansas; City of Dermott, Arkansas; City of Des :
Arc, Arkansas; City of Diamond City, Arkansas; :
City of Diaz, Arkansas; City of Dierks, Arkansas; :
City of Donaldson, Arkansas; City of Dover,

                                                44
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1    Filed 10/12/20   Page 45 of 62




Arkansas; City of Dumas, Arkansas; City of Dyer, :
Arkansas; City of Dyess, Arkansas; City of Earle, :
Arkansas; City of East Camden, Arkansas; City of :
Edmondson, Arkansas; City of Egypt, Arkansas; :
City of El Dorado, Arkansas; City of Elaine,       :
Arkansas; City of Elkins, Arkansas; City of Elm :
Springs, Arkansas; City of Emerson, Arkansas; :
City of Emmet, Arkansas; City of England,          :
Arkansas; City of Enola, Arkansas; City of         :
Etowah, Arkansas; City of Eudora, Arkansas; City :
of Eureka Springs, Arkansas; City of Evening       :
Shade, Arkansas; City of Everton, Arkansas; City :
of Fairfield Bay, Arkansas; City of Fargo,         :
Arkansas; City of Farmington, Arkansas; City of :
Felsenthal, Arkansas; City of Fifty-Six, Arkansas; :
City of Fisher, Arkansas; City of Flippin,         :
Arkansas; City of Fordyce, Arkansas; City of       :
Foreman, Arkansas; City of Forrest City,           :
Arkansas; City of Fouke, Arkansas; City of         :
Fountain Hill, Arkansas; City of Fountain Lake, :
Arkansas; City of Fourche, Arkansas; City of       :
Franklin, Arkansas; City of Friendship, Arkansas; :
City of Fulton, Arkansas; City of Garfield,        :
Arkansas; City of Garland, Arkansas; City of       :
Garner, Arkansas; City of Gassville, Arkansas;     :
City of Gateway, Arkansas; City of Gentry,         :
Arkansas; City of Georgetown, Arkansas; City of :
Gilbert, Arkansas; City of Gillett, Arkansas; City :
of Gillham, Arkansas; City of Gilmore, Arkansas; :
City of Glenwood, Arkansas; City of Goshen,        :
Arkansas; City of Gosnell, Arkansas; City of       :
Gould, Arkansas; City of Grady, Arkansas; City :
of Grannis, Arkansas; City of Gravette, Arkansas; :
City of Green Forest, Arkansas; City of            :
Greenbrier, Arkansas; City of Greenland,           :
Arkansas; City of Greenway, Arkansas; City of :
Greenwood, Arkansas; City of Greers Ferry,         :
Arkansas; City of Griffithville, Arkansas; City of :
Grubbs, Arkansas; City of Guion, Arkansas; City :
of Gum Springs, Arkansas; City of Gurdon,          :
Arkansas; City of Guy, Arkansas; City of Hackett, :
Arkansas; City of Hamburg, Arkansas; City of       :
Hampton, Arkansas; City of Hardy, Arkansas;        :
City of Harrell, Arkansas; City of Harrisburg,     :
Arkansas; City of Harrison, Arkansas; City of      :
Hartford, Arkansas; City of Hartman, Arkansas; :

                                                45
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 46 of 62




City of Haskell, Arkansas; City of Hatfield,      :
Arkansas; City of Havana, Arkansas; City of Ha :
Ynes, Arkansas; City of Hazen, Arkansas; City of :
Heber Springs, Arkansas; City of Hector,          :
Arkansas; City of Helena - West Helena,           :
Arkansas; City of Hermitage, Arkansas; City of :
Hickory Ridge, Arkansas; City of Higden,          :
Arkansas; City of Higginson, Arkansas; City of :
Highfill, Arkansas; City of Highland, Arkansas; :
City of Hindsville, Arkansas; City of Holland,    :
Arkansas; City of Holly Grove, Arkansas; City of :
Hope, Arkansas; City of Horatio, Arkansas; City :
of Horseshoe Bend, Arkansas; City of Horseshoe :
Lake, Arkansas; City of Houston, Arkansas; City :
of Hoxie, Arkansas; City of Hughes, Arkansas; :
City of Humnoke, Arkansas; City of Humphrey, :
Arkansas; City of Hunter, Arkansas; City of       :
Huntington, Arkansas; City of Huntsville,         :
Arkansas; City of Huttig, Arkansas; City of       :
Imboden, Arkansas; City of Jacksonport,           :
Arkansas; City of Jasper, Arkansas; City of       :
Jennette, Arkansas; City of Jericho, Arkansas;    :
City of Jerome, Arkansas; City of Johnson,        :
Arkansas; City of Joiner, Arkansas; City of       :
Judsonia, Arkansas; City of Junction City,        :
Arkansas; City of Keiser, Arkansas; City of       :
Kensett, Arkansas; City of Keo, Arkansas; City of :
Kibler, Arkansas; City of Kingsland, Arkansas; :
City of Knobel, Arkansas; City of Knoxville,      :
Arkansas; City of Lafe, Arkansas; City of La      :
Grange, Arkansas; City of Lake City, Arkansas; :
City of Lake View, Arkansas; City of Lake         :
Village, Arkansas; City of Lakeview, Arkansas; :
City of Lamar, Arkansas; City of Lavaca,          :
Arkansas; City of Leachville, Arkansas; City of :
Lead Hill, Arkansas; City of Leola, Arkansas;     :
City of Lepanto, Arkansas; City of Leslie,        :
Arkansas; City of Letona, Arkansas; City of       :
Lewisville, Arkansas; City of Lexa, Arkansas;     :
City of Lincoln, Arkansas; City of Little Flock, :
Arkansas; City of Lockesburg, Arkansas; City of :
London, Arkansas; City of Lonoke, Arkansas;       :
City of Lonsdale, Arkansas; City of Louann,       :
Arkansas; City of Lowell, Arkansas; City of       :
Luxora, Arkansas; City of Lynn, Arkansas; City :
of Madison, Arkansas; City of Magazine,

                                               46
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20   Page 47 of 62




Arkansas; City of Magness, Arkansas; City of      :
Malvern, Arkansas; City of Mammoth Spring,        :
Arkansas; City of Manila, Arkansas; City of       :
Mansfield, Arkansas; City of Marianna, Arkansas; :
City of Marie, Arkansas; City of Marion,          :
Arkansas; City of Marked Tree, Arkansas; City of :
Marmaduke, Arkansas; City of Marshall,            :
Arkansas; City of Marvell, Arkansas; City of      :
Maumelle, Arkansas; City of Mayflower,            :
Arkansas; City of Maynard, Arkansas; City of      :
Mccaskill, Arkansas; City of Mccrory, Arkansas; :
City of Mcdougal, Arkansas; City of Mcgehee, :
Arkansas; City of Mcnab, Arkansas; City of        :
Mcneil, Arkansas; City of Mcrae, Arkansas; City :
of Melbourne, Arkansas; City of Mena, Arkansas; :
City of Menifee, Arkansas; City of Midland,       :
Arkansas; City of Mineral Springs, Arkansas; City :
of Minturn, Arkansas; City of Mitchell Ville,     :
Arkansas; City of Monette, Arkansas; City of      :
Montrose, Arkansas; City of Moorefield,           :
Arkansas; City of Moro, Arkansas; City of         :
Morrilton, Arkansas; City of Morrison Bluff,      :
Arkansas; City of Mount Pleasant, Arkansas; City :
of Mount Vernon, Arkansas; City of Mount Ida, :
Arkansas; City of Mountain Home, Arkansas;        :
City of Mountain Pine, Arkansas; City of          :
Mountain View, Arkansas; City of Mountainburg, :
Arkansas; City of Mulberry, Arkansas; City of     :
Murfreesboro, Arkansas; City of Nashville,        :
Arkansas; City of Newark, Arkansas; City of       :
Newport, Arkansas; City of Nimmons, Arkansas; :
City of Norfork, Arkansas; City of Norman,        :
Arkansas; City of Norphlet, Arkansas; City of     :
Oak Grove, Arkansas; City of Oak Grove Heights, :
Arkansas; City of Oakhaven, Arkansas; City of :
Oden, Arkansas; City of Ogden, Arkansas; City of :
Oil Trough, Arkansas; City of O’kean, Arkansas; :
City of Okolona, Arkansas; City of Ola, Arkansas; :
City of Omaha, Arkansas; City of Oppelo,          :
Arkansas; City of Osceola, Arkansas; City of      :
Oxford, Arkansas; City of Ozan, Arkansas; City :
of Ozark, Arkansas; City of Palestine, Arkansas; :
City of Pangburn, Arkansas; City of Paragould, :
Arkansas; City of Paris, Arkansas; City of        :
Parkdale, Arkansas; City of Parkin, Arkansas;     :
City of Patmos, Arkansas; City of Patterson,      :

                                               47
RLF1 24127357v.1
                   Case 20-50850-JTD    Doc 1    Filed 10/12/20   Page 48 of 62




Arkansas; City of Pea Ridge, Arkansas; City of :
Peach Orchard, Arkansas; City of Perla, Arkansas; :
City of Perry, Arkansas; City of Perrytown,        :
Arkansas; City of Perryville, Arkansas; City of    :
Piggott, Arkansas; City of Pindall, Arkansas; City :
of Pineville, Arkansas; City of Plainview,         :
Arkansas; City of Pleasant Plains, Arkansas; City :
of Plumerville, Arkansas; City of Pocahontas,      :
Arkansas; City of Pollard, Arkansas; City of       :
Portia, Arkansas; City of Portland, Arkanasas;     :
City of Pottsville, Arkansas; City of Powhatan, :
Arkansas; City of Poyen, Arkansas; City of Prairie :
Grove, Arkansas; City of Prattsville, Arkansas; :
City of Prescott, Arkansas; City of Pyatt,         :
Arkansas; City of Quitman, Arkansas; City of       :
Ratcliff, Arkansas; City of Ravenden, Arkansas; :
City of Ravenden Springs, Arkansas; City of        :
Rector, Arkansas; City of Redfield, Arkansas;      :
City of Reed, Arkansas; City of Reyno, Arkansas; :
City of Rison, Arkansas; City of Rockport,         :
Arkansas; City of Roe, Arkansas; City of Rondo, :
Arkansas; City of Rose Bud, Arkansas; City of      :
Rosston, Arkansas; City of Rudy, Arkansas; City :
of Russell, Arkansas; City of Russell Ville,       :
Arkansas; City of Salem, Arkansas; City of         :
Salesville, Arkansas; City of Scranton, Arkansas; :
City of Searcy, Arkansas; City of Sedgwick,        :
Arkansas; City of Shannon Hills, Arkansas; City :
of Sheridan, Arkansas; City of Sherrill, Arkansas; :
City of Shirley, Arkansas; City of Sidney,         :
Arkansas; City of Siloam Springs, Arkansas; City :
of Smackover, Arkansas; City of Smithville,        :
Arkansas; City of South Lead Hill, Arkansas; City :
of Sparkman, Arkansas; City of Springtown,         :
Arkansas; City of St. Charles, Arkansas; City of :
St. Francis, Arkansas; City of St. Joe, Arkansas; :
City of St. Paul, Arkansas; City of St Amps,       :
Arkansas; City of Star City, Arkansas; City of     :
Stephens, Arkansas; City of Strawberry,            :
Arkansas; City of Strong, Arkansas; City of        :
Stuttgart, Arkansas; City of Subiaco, Arkansas; :
City of Success, Arkansas; City of Sulphur Rock, :
Arkansas; City of Sulphur Springs, Arkansas; City :
of Summit, Arkansas; City of Sunset, Arkansas; :
City of Swifton, Arkansas; City of Taylor,         :
Arkansas; City of Thornton, Arkansas; City of

                                                48
RLF1 24127357v.1
                   Case 20-50850-JTD            Doc 1      Filed 10/12/20   Page 49 of 62




Tillar, Arkansas; City of Tinsman, Arkansas; City :
of Tollette, Arkansas; City of Tontitown,                    :
Arkansas; City of Traskwood, Arkansas; City of :
Trumann, Arkansas; City of Tuckerman,                        :
Arkansas; City of Tull, Arkansas; City of Tupelo, :
Arkansas; City of Turrell, Arkansas; City of Twin :
Groves, Arkansas; City of Tyronza, Arkansas;                 :
City of Ulm, Arkansas; City of Valley Springs, :
Arkansas; City of Van Buren, Arkansas; City of :
Vandervoort, Arkansas; City of Victoria,                     :
Arkansas; City of Vilonia, Arkansas; City of                 :
Viola, Arkansas; City of Wabbaseka, Arkansas; :
City of Waldenburg, Arkansas; City of Waldo,                 :
Arkansas; City of Waldron, Arkansas; City of                 :
Walnut Ridge, Arkansas; City of Ward, Arkansas; :
City of Warren, Arkansas; City of Washington, :
Arkansas; City of Watson, Arkansas; City of                  :
Weiner, Arkansas; City of Weldon, Arkansas;                  :
City of West Fork, Arkansas; City of West                    :
Memphis, Arkansas; City of West Point,                       :
Arkansas; City of Western Grove, Arkansas; City :
of Wheatley, Arkansas; City of Whelen Springs, :
Arkansas; City of White Hall, Arkansas; City of :
Wickes, Arkansas; City of Widener, Arkansas;                 :
City of Wiederkehr Village, Arkansas; City of                :
Williford, Arkansas; City of Willisville, Arkansas; :
City of Wilmar, Arkansas; City of Wilmot,                    :
Arkansas; City of Wilson, Arkansas; City of                  :
Wilton, Arkansas; City of Winchester, Arkansas; :
City of Winslow, Arkansas; City of Winthrop,                 :
Arkansas; City of Wooster, Arkansas; City of                 :
Wrightsville, Arkansas; City of Wynne, Arkansas; :
City of Yell Ville, Arkansas; City of Zinc,                  :
Arkansas; Board of County Commissioners of the :
County of Ford; New York State Department of :
Financial Services, Lincoln County, Mineral                  :
County, Esmeralda County, Humboldt County, :
White Pine County, City of Ely, Fond Du Lac                  :
Band of Lake Superior Chippewa, Municipality of :
Barceloneta, Barry County, Fiscal Court of                   :
Hickman County,                                              :
                                                             :
                   Defendants.                               :
                                                             :
------------------------------------------------------------


                                                         49
RLF1 24127357v.1
                   Case 20-50850-JTD      Doc 1    Filed 10/12/20     Page 50 of 62




                         DEBTORS’ ADVERSARY COMPLAINT FOR
                      INJUNCTIVE RELIEF PURSUANT TO 11 U.S.C. § 105

         Plaintiffs, as debtors and debtors-in-possession (collectively, the “Debtors”) in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”), and plaintiffs in the above-captioned

adversary proceeding, incorporate the statements contained in (i) the Declaration of Randall S.

Eisenberg in Support of Debtors’ Motion for Injunctive Relief Pursuant 11 U.S.C. § 105 filed

simultaneously herewith; (ii) the Declaration of Elizabeth Marks in Support of Debtors’ Motion

for Injunctive Relief Pursuant 11 U.S.C. § 105 (the “L&W Declaration”) also filed

simultaneously herewith; and (iii) the Declaration of Stephen A. Welch, Chief Transformation

Officer, in Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”),

filed on the main docket for the Chapter 11 Cases, and further state as follows:

                                          INTRODUCTION

         1.        The Debtors have filed this adversary proceeding pursuant to Rule 7001(7) of the

Federal Rules of Bankruptcy Procedure to obtain an injunction prohibiting, for an initial period of

270 days, the continuation of any lawsuits or administrative proceedings against the Debtors by

the governmental unit defendants in this adversary proceeding (the “Defendants” or

“Governmental Unit Defendants”), as identified in the caption of this Complaint and on Exhibit

1 hereto, as well as the commencement of any new actions alleging substantially similar facts or

causes of action that could have been commenced before the date of the filing of the Debtors’

Chapter 11 Cases (collectively, the “Covered Actions”).2




2
    The Debtors are not seeking to stay any governmental investigations in this adversary
    proceeding at this time but reserve the right to do so at any point in the future.
                                                 50
RLF1 24127357v.1
                   Case 20-50850-JTD        Doc 1    Filed 10/12/20      Page 51 of 62




         2.        This adversary proceeding is being initiated by the Debtors now to safeguard and

avoid irreparable harm to the Debtors’ estates, ensure the integrity of the automatic stay and enable

the Debtors to achieve a successful reorganization.

         3.        Contemporaneously with the filing of this Complaint, the Debtors are also filing a

motion which requests the relief sought herein and an opening brief setting forth in full the bases

for the requested relief (the “Opening Brief”).

                                    JURISDICTION AND VENUE

         4.        This adversary proceeding arises in and relates to the Debtors’ Chapter 11 Cases

pending before this Court under chapter 11 of the Bankruptcy Code.

         5.        The Court has jurisdiction to consider this adversary proceeding pursuant to 28

U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012. This adversary proceeding

is a core proceeding under 28 U.S.C. § 157(b) and, pursuant to Rules 7008-1 and 9013-1(f) of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware, the Debtors consent to the entry of a final order by the Court in connection

with this adversary proceeding to the extent it is later determined that the Court, absent consent of

the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

         6.        Venue for this matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409.

                                         BASIS FOR RELIEF

         7.        The statutory bases for the relief requested herein are sections 362(a) and 105(a) of

the Bankruptcy Code.


                                                    51
RLF1 24127357v.1
                   Case 20-50850-JTD       Doc 1     Filed 10/12/20    Page 52 of 62




         8.        The Debtors have commenced this adversary proceeding pursuant to Rule 7001(7)

of the Bankruptcy Rules.

         9.        No prior request for the relief requested herein has been made to this or any other

court.

                                            THE PARTIES

         10.       The Plaintiffs are the Debtors in the above-captioned Chapter 11 Cases.

         11.       The defendants in this adversary proceeding are the Governmental Unit

Defendants—such as cities, towns and counties—listed in the caption hereto (they also are listed

in the “Plaintiff Name” column in Exhibit 1 hereto).

                                     FACTUAL BACKGROUND

         12.       On October 12, 2020 (the “Petition Date”), the Debtors each filed voluntary

petitions in this Court commencing the Chapter 11 Cases. The Debtors continue to manage and

operate their businesses as debtors-in-possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been requested in the Chapter 11 Cases, and no

committees have yet been appointed.

I.       THE DEBTORS’ BUSINESS

         13.       The Debtors constitute a global specialty pharmaceutical company that produces

and sells generic and branded medical and pharmaceutical products critical to patient care,

including rare disease treatments, immunotherapy products, acute care products, opioid and non-

opioid pain treatment products like acetaminophen, and addiction treatment medications. First

Day Decl. ¶¶ 1, 27. A complete description of the Debtors’ business and operations is set forth in

the First Day Declaration.




                                                   52
RLF1 24127357v.1
                   Case 20-50850-JTD      Doc 1    Filed 10/12/20     Page 53 of 62




II.      THE REORGANIZATION

         14.       For over a year preceding the filing of their Chapter 11 Cases, the Debtors have

worked to craft a restructuring that resolves, among other claims, the more than 3,000 proceedings

pending against them in various federal courts, state courts, and other fora. As of the Petition Date,

the Debtors are party to a restructuring support agreement (the “RSA”) signed by unsecured

noteholders holding more than 84 percent of the fulcrum unsecured notes class; 50 Attorneys

General of states, Washington, D.C., and U.S. territories with respect to their opioid claims; and

the members of the Plaintiffs’ Executive Committee, who will recommend that the more than

1,000 plaintiffs they represent in the national multidistrict opioid litigation support the Opioid

Settlement and the RSA.         The RSA further contemplates a restructuring that would leave

unimpaired the Debtors’ approximately $3.7 billion in secured funded debt. Finally, the Debtors

have reached an agreement in principle with the federal government and intervenor States related

to the Debtors’ co-payment assistance and rebate-calculation practices for its Acthar® Gel product

(“Acthar”), and that settlement will also be consummated through the Debtors’ plan of

reorganization (the “Plan”) consistently with the RSA. In short, the restructuring contemplated

by the RSA and to be implemented through the Plan fairly and equitably resolves all claims and

enjoys significant support from nearly every class of affected stakeholders.

III.     THE COVERED ACTIONS

         A.        Opioid Claims and Settlement

         15.       The vast majority of the pending lawsuits to be enjoined by this action,

approximately 2,650 in number, are civil actions brought by governmental units (“Governmental

Opioid Actions”) against the Debtors related to the Debtors’ production of opioid-based pain

medications (all such claims, “Opioid Claims”). On average, governmental units commence new

proceedings against debtor entities on a near-daily basis. The complaints in the Governmental
                                               53
RLF1 24127357v.1
                   Case 20-50850-JTD      Doc 1    Filed 10/12/20    Page 54 of 62




Opioid Actions (“Governmental Opioid Complaints”) generally advance common theories of

wrongdoing and injury. Those theories are that—in the past—the Debtors (1) engaged in

misleading marketing that overstated the benefits of opioid products and understated the risks to

users and (2) did not comply with suspicious-order monitoring obligations under federal and state

law. In part as a result of such acts, the Governmental Opioid Complaints allege, opioid addiction

became a public health crisis, and plaintiffs have incurred and will incur substantial costs to abate

this crisis.

         16.       The RSA includes a comprehensive plan for resolution of all Opioid Claims (the

“Opioid Settlement”). The Opioid Settlement contemplates the channeling of all Opioid Claims

into a trust (the “Trust”) funded by contributions from the Debtors of $1.6 billion in cash payments

over seven years (subject to an agreed-upon prepayment right), certain of the Debtors’ third party

claims and insurance rights, and the issuance of warrants to purchase ordinary shares of the

Debtors’ ultimate parent—Mallinckrodt plc—that would represent approximately 19.99% of

Mallinckrodt plc’s fully diluted outstanding shares.

         B.        Acthar Claims & Settlement

         17.       Certain Debtors are defendants in more than a dozen material litigations and

government investigations asserting or exploring claims relating to such Debtors’ pricing and sale

of Acthar (the “Acthar Actions”). Plaintiffs in these actions include the federal government, state

and local governments in their capacities as payers for employee health benefits, and private payer

plaintiffs.

         18.       The federal governmental actions (the “Federal Governmental Acthar Actions”)

generally focus on allegedly improper co-payment assistance and government rebate-calculations.

In September 2020, the Debtors reached an agreement in principle with the Department of Justice

(“DOJ”), Centers for Medicare & Medicaid Services, and intervenor States—contingent upon the
                                            54
RLF1 24127357v.1
                   Case 20-50850-JTD      Doc 1    Filed 10/12/20     Page 55 of 62




Debtors’ consummation of a chapter 11 plan of reorganization—to resolve pending Acthar-related

claims and investigations against the Debtors (the “Acthar Settlement”), including in all but two

Federal Governmental Acthar Actions. Under the Acthar Settlement, the Debtors agreed to pay

$260 million on a set, seven-year payment schedule, in exchange for the relevant governmental

agencies agreeing to release their claims in the pending actions against the Debtors related to

Acthar. Consummating the Acthar Settlement depends upon achieving a successful reorganization

through the Plan. Given the posture of the resolved Acthar Actions, the Debtors do not require

injunctive relief in respect of those actions at this time. In addition, in keeping with their pursuit

of consensual stays or other arrangements with the DOJ, the Debtors also do not seek injunctive

relief in respect of two Federal Governmental Acthar Action that are not part of the Acthar

Settlement. The DOJ is not a defendant named in this Complaint.

         19.       The two non-federal governmental unit Acthar Actions assert antitrust violations

and an unjust enrichment claim, respectively. The Debtors presently seek an injunction applicable

to these two Covered Actions, and the plaintiffs therein are Governmental Unit Defendants named

in this Complaint: City of Rockford v. Mallinckrodt ARD, Inc., Case No. 3:17-cv-50107 (N.D. Ill.)

and City of Marietta v. Mallinckrodt ARD LLC, Case No. 1:20-cv-00552 (N.D. Ga.) (together, the

“Non-Federal Governmental Acthar Actions”).

         C.        Other Claims

         20.       There are a number of other lawsuits pending against the Debtors, including IP

matters, misappropriation of trade secrets and breach of contract claims, employment litigations

and price fixing claims under federal and state antitrust laws. Most of these other actions are

brought by private plaintiffs, but one lawsuit—Connecticut et al., v. Sandoz, Inc. et al., Case No.

2:20-cv-03539 (E.D. Pa.)—is a Covered Action brought by 50 States and U.S. territories asserting


                                                  55
RLF1 24127357v.1
                   Case 20-50850-JTD       Doc 1     Filed 10/12/20    Page 56 of 62




antitrust price fixing claims related to several of the Debtors’ topical generics products (the

“Generics Price Fixing Action”).

         21.       The Generics Price Fixing Action, together with the Non-Federal Governmental

Acthar Actions and the Governmental Opioid Actions, constitute the Covered Actions subject to

this Complaint and listed on Exhibit 1 hereto.

IV.      LITIGATION EXPENSE AND IMPENDING TRIAL

         22.       The Debtors’ legal expenditures to defend against the Covered Actions will

consume an enormous amount of the Debtors’ available cash. From January through August 2020,

the Debtors have incurred approximately $76 million for legal representation, expert fees, and

other expenses in connection with defending litigations, the vast majority of which has related to

the Covered Actions. The Debtors’ total legal expenses, again dominated by defense of Covered

Actions, are projected to escalate to over $115 million for the full year 2020. If the Debtors’ legal

expenses remain at the projected 2020 level due to ongoing litigation, those expenses will

constitute one of the Debtors’ largest Selling, General & Administrative expenses for the

foreseeable future.

         23.       In addition, managing and participating in the Covered Actions requires substantial

attention from the Debtors’ key officers and executives. Such officers and executives have spent

and are projected to spend a significant amount of time attending to Covered Actions including,

depending on the posture of any given case, reviewing and verifying pleadings and motions,

assisting in fact discovery, preparing and sitting for depositions, responding to written discovery

requests, conferring with litigation counsel, and conferring with litigants on case status and

possible resolutions.

         24.       While this steady drain of Debtor cash and attention continues even in the absence

of any impending trials, preparation for trial sharply increases the expense and distraction caused
                                                 56
RLF1 24127357v.1
                   Case 20-50850-JTD       Doc 1    Filed 10/12/20    Page 57 of 62




by Covered Actions. At present, the Debtors anticipate that at least three trials may be set to begin

between now and early 2021, with two of these trials possibly commencing in November 2020.

The Debtors estimate that in the event these impending trials are not stayed imminently, the

Debtors will spend over $18 million preparing for and defending these trials in the coming weeks

and months.

                           THE NEED FOR THE REQUESTED RELIEF

         25.       The automatic stay under 11 U.S.C. § 362 is a fundamental debtor protection that

permits debtors to reorganize while ensuring that all creditors are treated fairly and equitably. The

Debtors believe that the automatic stay applies to all of the Covered Actions. However, the

Debtors anticipate that certain Governmental Unit Defendants may assert the applicability of the

police powers exception to the stay under 11 U.S.C. § 362(b)(4). To avoid the need for case-by-

case litigation regarding the exception’s applicability, and to ensure the benefits of the stay, the

Debtors seek an injunction under section 105 of the Bankruptcy Code.

         26.       If the Covered Actions proceed, the Debtors will suffer immediate and irreparable

harm, for at least the following reasons, which are discussed in detail in the accompanying Opening

Brief.

         27.       First, defending against the Covered Actions substantially depletes the Debtors’

estates. As noted, from January through August of this year, the Debtors incurred approximately

$76 million in legal fees, expert fees, and other expenses in connection with defending litigations,

the vast majority of which related to the Covered Actions. The level of litigation expenses is a

million to two million dollars a week, which does not even include all of the work associated with

upcoming trials. These costs will spike as cases proceed to trial or adjudication—which will

happen imminently without a stay.


                                                   57
RLF1 24127357v.1
                   Case 20-50850-JTD       Doc 1    Filed 10/12/20     Page 58 of 62




         28.       Second, the ongoing prosecution of the Covered Actions critically diverts the time

and focus of the Debtors’ key officers and employees. Even if the Debtors’ management team

previously balanced their corporate roles and the task of monitoring and defending against the

Covered Actions before the Petition Date, the management team simply cannot afford to do so

while shepherding the Debtors through the Chapter 11 process.

         29.       Third, allowing the Covered Actions to proceed could lead to individual judgments

that upend the collective reorganization—which by design is premised on the uncertainty of

success or failure in the Covered Actions for all sides. For example, if a particular Covered Action

evades injunction and the automatic stay, it could proceed to a trial, with potential damages in

excess of tens of billions of dollars for certain Opioid Claims. At trial, the underlying plaintiff

could either succeed, potentially garnering a substantial money judgment that it cannot enforce, or

the plaintiff could fail entirely. In either case, the underlying plaintiff would be no better off than

had it not proceeded. But the fact of a plaintiff or defense judgment could undermine the carefully

crafted settlements and discourage others from joining them. More importantly, in either case,

even the potential for an individual judgment would upset the Plan. A single Covered Action

proceeding toward judgment would (1) put political pressure on similarly situated government

claimants to abandon Plan support in order to meet constituent demands, and (2) risk preventing a

uniform assessment of claims that is essential for the Debtors to consummate a reorganization.

         30.       Fourth, the only aim of any claimant in seeking to continue its case is to gain

advantage for individual treatment better or different from that proposed for all similarly situated

creditors. Allowing certain Covered Actions to continue—specifically those brought by a minority

of dissenting entities—would give nothing other than incentive and opportunity to use those




                                                   58
RLF1 24127357v.1
                   Case 20-50850-JTD       Doc 1    Filed 10/12/20     Page 59 of 62




proceedings to derail these Chapter 11 Cases. Losing the chance to achieve the collective

resolution embodied in the RSA would be the most profound irreparable harm.

                                NATURE OF RELIEF REQUESTED

         31.       To guard against the severe and irreparable harm that the Debtors would suffer in

the event that the Defendants are permitted to continue or commence any Covered Actions, the

Debtors seek an injunction pursuant to section 105 of the Bankruptcy Code prohibiting the

Governmental Unit Defendants from filing or continuing to prosecute any Covered Actions for an

initial period of 270 days.

                                               COUNT I

                        (Injunction Staying the Covered Actions Pursuant to
                           Sections 105 and 362 of the Bankruptcy Code)

         32.       The Debtors repeat and re-allege the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

         33.       Section 105(a) of the Bankruptcy Code authorizes the court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of [the Bankruptcy

Code].” 11 U.S.C. § 105(a). Relief under section 105 is particularly appropriate in chapter 11

cases, such as these, where it is necessary to protect the Debtors’ ability to effectively confirm a

plan of reorganization and to preserve the property of the Debtors’ estates. A bankruptcy court

may, therefore, in its discretion, stay actions under section 105, even where the case may otherwise

be exempt from the automatic stay.

         34.       As to the Covered Actions against the Debtors, an injunction is warranted in light

of the four traditional injunction factors: (1) a likelihood of success on the merits (i.e., likelihood

of a successful reorganization); (2) likelihood that the Debtor would suffer irreparable harm if the



                                                   59
RLF1 24127357v.1
                   Case 20-50850-JTD       Doc 1     Filed 10/12/20    Page 60 of 62




injunction is not granted; (3) the extent to which the non-movant would suffer irreparable harm if

the injunction was issued; and (4) the public interest.

         35.       First, the Debtors’ prospects for a successful reorganization are high. The Debtors

have entered bankruptcy in good faith and in an effort consummate the global Opioid Settlement

and the Acthar Settlement that resolve the vast majority of the Covered Actions, in combination

with a targeted, consensual balance sheet restructuring. The Opioid Settlement includes the

creation of a Trust funded with $1.6 billion in cash, and warrants representing 19.99% of the equity

in parent entity Mallinckrodt plc for the benefit of, among others, Governmental Unit Defendants

with meritorious claims. Under the Acthar Settlement, the Debtors agree to pay $260 million on

a set, seven-year payment schedule, in exchange for the relevant governmental agencies agreeing

to release all claims they may have against the Debtors related to Acthar. Financial creditors of

the Debtors are anticipated to be unimpaired or have already pledged to support the Plan. The

Plan is fair, comprehensive, and already enjoys more than sufficient voting support for

confirmation.

         36.       Second, for reasons just explained, continued prosecution of Covered Actions

against the Debtors will irreparably harm the Debtors by depriving them of the very things the stay

is intended to provide—relief from financial pressures and a breathing spell to execute a plan of

reorganization.

         37.       Third, the harm, if any, to the Governmental Unit Defendants is minimal as mere

delay is insufficient to prevent a court from issuing an injunction, and no matter the hypothetical

outcome of any Covered Action, the Governmental Unit Defendants will all be bound to the

outcome of these Chapter 11 Cases.




                                                   60
RLF1 24127357v.1
                   Case 20-50850-JTD       Doc 1     Filed 10/12/20    Page 61 of 62




         38.       And finally, injunctive relief will further the public interest by facilitating the

Debtors’ successful reorganization.

         39.       Accordingly, an injunction barring the Governmental Unit Defendants from

commencing or continuing any Covered Actions is appropriate and essential to the orderly and

effective administration of the Debtors’ estates, and good cause exists for the entry of injunctive

relief pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy Rule 7065.

         40.       WHEREFORE, the Debtors respectfully request that this Court: (a) after notice and

a hearing, issue an injunction prohibiting the filing or continued prosecution of any Covered

Actions against the Debtors for an initial period of 270 days; and (b) grant such other and further

relief as the Court may deem proper.

                                        [Signature page follows]




                                                   61
RLF1 24127357v.1
                   Case 20-50850-JTD   Doc 1    Filed 10/12/20    Page 62 of 62




 Dated: October 12, 2020
        Wilmington, Delaware

  /s/ Robert J. Stearn, Jr.
 RICHARDS, LAYTON & FINGER, P.A.               LATHAM & WATKINS LLP
 Mark D. Collins (No. 2981)                    George A. Davis (pro hac vice pending)
 Robert J. Stearn, Jr. (No. 2915)              Christopher Harris (pro hac vice pending)
 Michael J. Merchant (No. 3854)                George Klidonas (pro hac vice pending)
 Amanda R. Steele (No. 5530)                   Andrew Sorkin (pro hac vice pending)
 Robert C. Maddox (No. 5356)                   Anupama Yerramalli (pro hac vice pending)
 Brendan J. Schlauch (No. 6115)                Hugh K. Murtagh (pro hac vice pending)
 One Rodney Square                             885 Third Avenue
 920 N. King Street                            New York, New York 10022
 Wilmington, DE 19801                          Telephone: (212) 906-1200
 Telephone:      (302) 651-7700                Facsimile:    (212) 751-4864
 Facsimile:      (302) 651-7701                Email:        george.davis@lw.com
 Email:          collins@rlf.com                             christopher.harris@lw.com
                 stearn@rlf.com                              george.klidonas@lw.com
                 merchant@rlf.com                            andrew.sorkin@lw.com
                 steele@rlf.com                              anu.yerramalli@lw.com
                  maddox@rlf.com                             hugh.murtagh@lw.com
                 schlauch@rlf.com
                                               Jeffrey E. Bjork (pro hac vice pending)
 - and -                                       355 South Grand Avenue, Suite 100
                                               Los Angeles, California 90071
                                               Telephone:     (213) 485-1234
                                               Facsimile:     (213) 891-8763
                                               Email:         jeff.bjork@lw.com

                                               Elizabeth Marks (pro hac vice pending)
                                               200 Clarendon Street
                                               Boston, MA 02116
                                               Telephone:    (617) 948-6000
                                               Facsimile:    (617) 948-6001
                                               Email:        betsy.marks@lw.com

                                               Jason B. Gott (pro hac vice pending)
                                               330 North Wabash Avenue, Suite 2800
                                               Chicago, Illinois 60611
                                               Telephone: (312) 876-7700
                                               Facsimile:     (312) 993-9767
                                               Email:         jason.gott@lw.com

                                               Proposed Counsel for Debtors and Debtors in
                                               Possession


                                               62
RLF1 24127357v.1
